Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 1 of 61




            EXHIBIT 3
        Case 21-51006-LSS   Doc 1-3    Filed 07/27/21   Page 2 of 61

4   LONDON/2746.05




                       STOCK PURCHASE AGREEMENT

                                  AMONG

                       CYPRUS MINES CORPORATION

                       CYPRUS MINERALS COMPANY


                                      and


                            RTZ AMERICA INC.


                       Dated as of June 5, 1992
 Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 3 of 61




          STOCK PURCHASE AGREEMENT dated as of June 5, 1992
(herein, together with the Schedules and Annexes attached
hereto, referred to as the "Agreement") by and among Cyprus
Mines Corporation, a Delaware Corporation ("seller"), Cyprus
Minerals company, a Delaware corporation ("=3.12") and RTZ
America Inc., a Delaware corporation ("Buyer").


                     HIIHZag.HT H:
          WHEREAS, Seller is the sole record and beneficial
owner of all issued and outstanding shares of capital stock
(the "shares") of Cyprus Talc Corporation, a Delaware
corporation ("Newco");

          WHEREAS, Newco is the sole record and beneficial
owner of all issued and outstanding shares of capital stock
of Cyprus Industrial Minerals Corporation, a Nevada
corporation; Cyprus Windsor Minerals Corporation, a Vermont
corporation, and its subsidiary Cyprus Western Source
Corporation, a California corporation; and Green Mountain
Talc Corporation, a Delaware Corporation; and is the record
and beneficial owner of 95% of the issued and outstanding
shares of DIMTA S.A., a company organized under the laws-of
Spain and is the record and beneficial owner of 60% of the
issued and outstanding shares of Nihon Mistron Company, a
Tokyo, Japan corporation (collectively the "other
Companies"); and
          WHEREAS, upon the terms and conditions hereinafter
set forth, Seller desires to sell or cause the sale of, and
Buyer desires to purchase, the Shares;

           NOW, THEREFORE, in reliance upon the
representations and warranties made herein and in
_consideration of the mutual agreements herein contained,
Buyer and Seller hereby agree as follows:


                           ARTICLE 1

                          DEFINITIONS

          1.1 Definitions. For purposes of this Agreement,
the following terms shall have the meanings set forth below:

          "Accounting Principles" means the accounting
principles, policies and procedures of the Companies set
forth on Annex B hereto.

          "Acquisition Proposal" shall have the meaning set
forth in Section 7.10.
                               -1-
  Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 4 of 61




          "Active Employee" shall have the meaning set forth
in Section 7.4(a).
          "Affiliate" means, with respect to any Person, any
other Person directly or indirectly controlling, controlled
by, or under common control with such other Person.
          "AsseSs of the Companiee means all assets,
properties and rights of the Companies recorded on the
Reference Balance Sheet.
          "Breach" shall have the meaning set forth in
Section 11.1(a).
          "Business Liabilities" shall have the meaning set
forth in Section 7.6.
          "Buyer Indemnitee" shall have the meaning set
forth in Section 11.1.
          "Claims" shall have the meaning set forth in
Section 7.6.
          "Closing" shall have the meaning set forth in
Section 3.1.
          "Closing Date" shall have the meaning set forth in
Section 3.1.
           "Code" means the Internal Revenue Code of 1986, as
amended.
          "Companies" shall mean collectively Newco and the
Other Companies and each and every one of them shall be a
"Company".
          "Confidentiality Agreement" shall have the meaning
set forth in Section 7.1.
          "Control" (including, with correlative meanings,
the terms "controlled by" and "under common control with"),
as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person,
whether through ownership of voting securities, by contract
or otherwise.
          "Current Assets" shall have the meaning set forth
in Section 4.2.
          "Current Liabilities" shall have the meaning set
forth in Section 4.2.
                                -2-
 Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 5 of 61




          "Damages" shall have the meaning set forth in
Section 11.1(a).
          "Qisputes Auditor" means Ernst & Young or any
other independent accounting firm mutually agreed upon by
Seller and Buyer.
          "Encin*ranoes" shall have the meaning set forth in
Section 5.3.
          "employee" shall have the meaning set forth in
Section 5.14(i).
          "Environmental Laws" mean any federal, state,
foreign and local law, statute, ordinance, rule, regulation,
code, license, permit, authorization, approval, consent,
order, judgment, decree, injunction, requirement or
agreement with any governmental entity and any judicial
interpretation thereof, in effect on the Closing Date
relating to (x) the protection, preservation or restoration
of the environment, (including, without limitation, air,
water vapor, surface water, groundwater, drinking water
supply, surface land, subsurface land, plant and animal life
or any other natural resource), or (y) the exposure to, or
the use, storage, recycling, treatment, generation,
transportation, processing, handling, labeling, production,
Release or disposal of Hazardous Substances. The term
Environmental Law includes, without limitation, the federal
Comprehensive Environmental Response Compensation and
Liability Act of 1980, the Superfund Amendments and
Reauthorization Act (SARA), the Federal Water Pollution
Control Act of 1972, the federal Clean Air Act, the federal
Clean Water Act, the federal Resource Conservation and
Recovery Act of 1976 (including the Hazardous and Solid
Waste Amendments thereto), the federal Solid Waste.Disposal
and the federal Toxic Substances Control Act, the federal
Insecticide, Fungicide and Rodenticide Act, each as in
effect on the Closing Date. However, notwithstanding
anything in this Agreement to the contrary, "Environmental
Laws" shall not include (i) laws relating to product
liability; and (ii) laws and regulations regarding human
health or safety including without limitation, federal and
state Occupational Safety and Health and Mine Safety and
Health Acts (collectively, "Non-Environmental Laws").
          "ERISA" means the Employee Retirement Income
Security Act of 1974, as amended.
          "European Companies" shall mean Cyprus Industrial
Minerals de France SARL and Mistron Mineralien GmbH.

                               -3-
 Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 6 of 61




          "Fee Property" shall have the meaning set forth in
Section 5.8.
          "Final Closing Statement" shall have the meaning
set forth in Section 4.4.
          "Financial Statements" shall have the meaning set
forth in Section 5.5.
          "Harr Underarolln0 Mine Property" shall mean the
property set forth on Annex C.
          "Nazarplmis Substances" and "Nazardou5 Nitterials"
mean any substance presently listed, defined, designated or
classified as hazardous, toxic or radioactive under any
Environmental Law, whether by type or by quantity, including
any substance containing any such substance as a component.
Hazardous Substance includes, without limitation, any toxic
waste, pollutant, contaminant, hazardous substance, toxic
substance, hazardous waste, special waste, industrial
substance or petroleum or any derivative or by-product
thereof, radon, radioactive material, asbestos containing
material, urea formaldehyde foam insulation, lead and
polychlorinated biphenyl.
          "IISP Act" means the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended.
           "Indemnifying _Party" shall mean any party
indemnifying an Indemnitee pursuant to the terms of this
Agreement.
          "Indemnitee" means any party indemnified pursuant
to the terms of this Agreement.
          "Intellectual Property Rights" shall have the
meaning set forth in Section 5.15.
          "Knowledge of Seller" means the actual cr "other
Knowledge" of R.D. Baker, F.F. Beyl, R.J. Buettner, D.E.
Huffman, J.D. Lessner, M.J. Lorang, L.J. Verkest, P.C. Wolf
or B.R. Wright.
          "Leased Property" shall have the meaning set forth
in Section 5.8.
          "Leases" shall have the meaning set forth in
Section 5.8.
          "Liabilities of the Companies" means all
liabilities and obligations of the Companies recorded on the
Reference Balance Sheet.
                               -4-
 Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 7 of 61




          "Losses" shall have the meaning set forth in
Section 11.3.
          "Mineral Property" shall have the meaning set
forth in Section 5.8.
          "Von-Represented Employee" means any Employee who
is not a Represented Employee.
          "Other Companies" shall have the meaning set forth
in the Preamble.
          "Other Knowledge" means information which should
have been acquired by a reasonable person in the position of
R.D. Baker, F.F. Beyl, R.J. Buettner, D.E. Huffman, J.D.
Lessner, M.J. Lorang, L.J. Verkest, P.C. Wolf or B.R. Wright
and having his respective knowledge of facts (which shall be
deemed to include the representations and warranties to be
given by Seller to Buyer in this Agreement) which should
have caused such. reasonable person to make due enquiries,
which enquiries would have provided such information.
          "Permitted Exceptions" shall have the meaning set
forth in Section 5.8.
          "Person" means an individual, corporation,
partnership, trust or unincorporated organization or a
government or any agency or political subdivision thereof.
          "Plan" shall have the meaning set forth in Section
5.14.
          "Possessory Property" shall have the meaning set
forth in Section 5.8.
          "Pre-Closing Period" means any Tax period ending
on or prior to the Closing Date; and a "Post-Closing Period"
means any Tax period that is not a Pre-Closing Period.
          "Preliminary Closing Statement" shall have the
meaning set forth in Section 4.2.

          "Purchase Price" shall have the meaning set forth
in Section 2.2.
          "Real Property' shall have the meaning set forth
in Section 5.8.
          "Reference Balance Sheet" means the combined
balance sheet of the Companies and the European Companies as
of March 31, 1992 included in the Financial Statements.
                               -5-
  Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 8 of 61




          "Release" has the same definition as in 42 U.S.C.
S 9601(22).
          "Represented Employee" means any Employee who is a
member of a unit of Employees covered by a collective
bargaining agreement.
          "Returns" means all returns, reports, estimates,
declarations, information returns and statements of any
nature with respect to Taxes, including, without limitation,
consolidated federal income tax returns of the Seller's
Group, declarations of estimated tax and tax reports
required to be filed with respect to the Companies or their
respective income, properties or operations.
          "Seller Indemnitee" shall have the meaning set
forth in Section 11.2.
          "Seller's Group" shall mean any "affiliated group"
(as defined in Section 1504(a) of the Code without regard to
the limitations contained in Section 1504(b) of the Code)
that includes the Seller or any predecessor of or successor
to Seller (or another such predecessor or successor).
          "Seller's Insurance policies" shall have the
meaning set forth in Section 7.6.
            "Shares" shall have the meaning set forth in the
Preamble.
          "ubsidiari.es" shall mean any Person (other than
an individual) in which another person owns, beneficially or
of record, securities or any other interest representing
fifty percent (50%) or more of the aggregate voting power or
equity interest in such Person.
          "Tax" or "Taxes" means any federal, state, local
or foreign income, gross receipts, profits, severance,
franchise, license, transfer, sales, use, payroll,
employment, withholding, property (real or personal), excise
and similar taxes (including interest, penalties or
additions to such taxes and any interest in respect of such
penalties or additions), but excluding all sales, use, value
added, transfer and similar taxes imposed in connection with
the consummation of the transactions contemplated by this
Agreement.
          "working Capital of the Companies" shall have the
meaning set forth in Section 4.2.



                                -6-
  Case 21-51006-LSS    Doc 1-3   Filed 07/27/21   Page 9 of 61




                             ARTICLE 2

                 SALE AND PURCHASE OF SEM-IP

          2.1. Sale and Purchase. Upon the terms and
subject to the conditions contained herein, Seller will sell
and transfer to Buyer, or cause the sale and transfer to
Buyer of, and Buyer will purchase and accept, at the
Closing, the Shares.

           2.2. (a) Purchase Price and Paypent. In
 consideration of the sale and transfer pursuant to Section
 2.1, Buyer hereby agrees to pay to Seller a purchase price
-of-(the "Purchase Price") U.S. $78,000,000, by wire transfer
 as provided in Section 3.2(b).


                             ARTICLE 3

                      CLOSING AND TERMINATZTT

          3.1. Closing. The closing of the transactions
provided for herein (the "Closing") will take place at the
offices of Sullivan & Cromwell at 125 Broad Street, New
York, New York at 10:00 a.m. (local time) on June 30 1992
provided all conditions set forth in Articles tand 60re
satisfied or, if on such date such conditions are not
satisfied, on the fifth business day following the
satisfaction of all conditions set forth in Articles and
(other than the conditions specified in Section w6 and A.6,
which shall be satisfied at the Closing), or at such other
time and place as Buyer and Seller shall agree (the "Closing
Date").

          3.2. Transactions on the Closing Date. (a) At
the Closing, Seller will deliver or cause to be delivered to
Buyer the following:

               (i) stock certificates evidencing the
     Shares, in each case endorsed in blank or with an
     executed blank stock power attached, and in form
     suitable for transfer of valid title thereto to Buyer
     or its assigns, free and clear of any Encumbrances.

               (ii) resignations of each of the directors
     and officers of each Company (except as Buyer may
     specify to Seller prior to Closing);

               (iii) resignations of such auditors for each
     Company as Buyer may specify to Seller prior to
     Closing; and


                                 -7-
 Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 10 of 61




               (iv) each of the certificates and other
     documents required by Article 9 hereof.
          (b) At the Closing, Buyer will deliver to Seller
the following:
               (i) the Purchase Price by wire transfer in
     immediately available funds in U.S. dollars to the
     following account:
               Pittsburgh National Bank (PNB)
               Pittsburgh, PA
               ABA# 043000096
             --Cyprus Minerals Company
               Account # 2-024604
               Further Credit: Cyprus Mines Corporation
     the Closing shall not be deemed consummated until
     Seller shall have received confirmation from PNB of its
     receipt of the Purchase Price and;
               (ii) each of the certificates and other
     documents required by Article 8 hereof.
          3.3. Termination. Anything contained in this
Agreement other than in this Section 3.3 to the contrary
notwithstanding, this Agreement may be terminated at any
time prior to the Closing:
          (a) by mutual consent of Buyer and. Seller;
          (b) by either Buyer or Seller, if the
transactions contemplated hereby are not consummated on or
before August 31, 1992 (or such later date as may be agreed
upon in writing by the parties hereto);
          (c) by Buyer, if Seller shall breach in any
material respect any of its representations, warranties or
obligations hereunder and all breaches in the aggregate
constitute a material adverse change, or unanticipated and
undisclosed material liability previously unknown to Buyer
which would have a material adverse effect, on the talc
business taken as a whole and such breach shall not have
been cured in all material respects or waived by Buyer and
Seller shall not have provided reasonable assurance that
such breach will be cured in all material respects on or
before the Closing Date.
          (d) by Seller, if Buyer shall breach in any
material respect any of its representations, warranties or
obligations hereunder and such breach shall not have been
cured in all material respects or waived and Buyer shall not
                               -8-
 Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 11 of 61




have provided reasonable assurance that such breach will be
cured in all material respects on or before the Closing
Date.

          3.4 Effect of Termination. Termination of this
Agreement pursuant to this Article 3 shall terminate all
provisions of this Agreement, except that Section 3.4, the
last sentence of Section 7.1(a) and Sections 12.2, 12.3 and
12.11 shall survive any such termination; gxav.   , however,
that termination pursuant to Sections 3.3(c) or (   shall
not relieve the defaulting or breaching party hereunder from
any liability to the other party hereto resulting from the
default or breach hereunder of such defaulting or breaching
party occurring prior to the date of termination.



                           ARTICLE 4

               PRELIMINARY AND FINAL CLOSING
                  STATEMENTS; ADJUSTMENTS

          4.1 Working Capital. The parties intend that
"Working Capital of the Companies", as defined in Section
4.2 below, shall be $35,000,000 as of the Closing. Using
the procedure set forth below, the parties shall determine
the amount and manner by which Seller shall pay Buyer for.
any deficiency in Working Capital of the Companies below
$35,000,000 or by which Buyer shall pay Seller for any
excess in Working Capital of the Companies over $35,000,000
as of the Closing.

          4.2 Preliminary Closing Statement. (a) As soon as
reasonably possible after the Closing Date but in any event
within sixty (60) days thereafter, Buyer shall prepare and
deliver to Seller a statement of combined Working Capital of
the Companies derived from a combined balance sheet for the
Companies and the European Companies as of the Closing (the
"Preliminary Closing Statement"). "working Capital of the
Companies" shall for all purposes of this Agreement mean, as
the context requires, the difference between total Current
Assets and total Current Liabilities of the Companies and
the European Companies reflected on the Reference Balance
Sheet, the Preliminary Closing Statement or the Final
Closing Statement. "Current Assets" shall for all purposes
of this Agreement mean, as the context requires, cash, money
on deposit with banks and other financial institutions,
securities (excluding the stock of its subsidiaries),
accounts receivable from customers or employees of the
Companies, other receivables, all crude, work-in-process,
finished goods and other product inventories, materials and
supplies, and prepaid expenses. "Current Liabilities" shall

                               -9-
Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 12 of 61




for all purposes of this Agreement mean, as the context
requires, the amount of accounts payable, short-term debt,
the current portion of long-term debt, and accrued
liabilities due within one year other than liability for
federal income taxes. Any current assets retained by Seller
at Closing shall be excluded from Working Capital of the
Companies. Any current liabilities assumed or retained by
Seller at Closing shall be excluded from WOrking Capital of
the Companies. Current Assets and Current Liabilities shall
be recorded consistent with the Accounting Principles.
Seller shall assist Buyer, as reasonably requested by Buyer,
in the preparation of such statement.

          (b) The Preliminary Closing Statement and the
Final Closing Statement shall be prepared in accordance with
the Accounting Principles applied on a basis consistent with
that applied in preparing the Reference Balance Sheet. In
the determination of Working Capital of the Companies,
finished product and crude talc inventories shall be valued
in accordance with Seller's normal inventory valuation
procedures and such valuation shall not be subject to
adjustment.

          (c) Seller will make available to Buyer and its
representatives, as reasonably requested by Buyer, all
books, records and other documents pertaining to the
businesses of the Companies deemed necessary or desirable by
Buyer in preparing the Preliminary Closing Statement.

          4.3. Review of Statements. Seller and its
independent certified public accountants may review the
Preliminary Closing Statement and the books of account of
Buyer relating to the Companies and the European Companies
and may make inquiry of the representatives of Buyer's
accountants and Buyer. The Preliminary Closing Statement
shall be binding and conclusive upon, and deemed accepted
by, seller unless Seller shall have notified Buyer in
writing within thirty (30) days after receipt of the
Preliminary Closing Statement of any objections thereto. A
notice under this Section 4.3 shall specify in reasonable
detail the items in the Preliminary Closing Statement which
are being disputed, and a summary of the reasons for such
dispute.

          4.4. Disputes; Final Closing. Stappent. (a) At the
request of either party, any dispute between the parties
relating to the Preliminary Closing Statement which cannot
be resolved by them within thirty (30) days after receipt of
notice of any objections to such Preliminary Closing
Statement pursuant to Section 4.3 shall be referred to the
Disputes Auditor for decision, which decision shall be final
and binding on both parties. The parties agree that they

                              -10-
 Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 13 of 61




will require the Disputes Auditor to render its decision
within thirty (30) days after referral of the dispute to the
Disputes Auditor for decision pursuant hereto.

          (b) Before referring a matter to the Disputes
Auditor, the parties shall agree on procedures to be
followed by the Disputes Auditor (including procedures for
presentation of evidence). If the parties are unable to
agree upon procedures before the end of thirty (30) days
after receipt of notice of any objections pursuant to
Section 4.3, the Disputes'Auditor shall establish procedures
giving due regard to the intention of the parties to resolve
disputes as quickly, efficiently and inexpensively as
possible; the Disputes Auditor's procedures may be, but need
not be, those proposed by either party, provided, that such
procedure shall require the Disputes Auditor to render its
decision within thirty (30) days after referral of the
dispute to the Disputes Auditor for decision pursuant
hereto. The parties shall, as promptly as practicable,
submit evidence in accordance with the procedures agreed
upon or established by the Disputes Auditor, and the
Disputes Auditor shall decide the dispute in accordance
therewith as promptly as practicable. The fee of the
Disputes Auditor for, and relating to, the making of any
such decision shall be borne by the parties equally.

          (c) The Preliminary Closing Statement shall
become final and binding on both parties upon the earliest
of (i) if no such notice has been given, the expiration of
the period within which Seller may notify Buyer of any
objections thereto pursuant to Section 4.3, (ii) agreement
in writing by Seller and Buyer that such Preliminary Closing
Statement, together with any modifications thereto agreed by
Seller and Buyer, shall be final and binding and (iii) the
date on which the Disputes Auditor shall issue its decision
with respect to any dispute relating to such Preliminary
Closing Statement. The Preliminary Closing Statement, as
adjusted pursuant to any agreement between the parties or
pursuant to the decision of the Disputes Auditor, when final
and binding on both parties, is herein referred to as the
"Final Closing Statement".

          4.5 Adjustment. Promptly after the Preliminary
Closing Statement having become final and binding on Seller
and Buyer pursuant to Section 4.4, but in no event later
than the fifth business day thereafter, the following shall
occur:

          (a) If the Working Capital of the Companies as
reflected on the Final Closing Statement exceeds    . .
$35,000,000, Buyer shall pay to Seller, by wire transfer in
immediately available funds to the account designated by
 Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 14 of 61




Seller not less than three business days prior to the date
of such payment, an amount equal to such excess.
          (b) If the Working Capital of the Companies as
reflected on the Final Closing Statement is less than
$35,000,000, Seller shall pay to Buyer, by wire transfer in
immediately available funds to the account designated by
Buyer not less than three business days prior to the date of
such payment, an amount equal to such deficit.

          4.6 rffect of Payment. Notwithstanding any other
provision of this Agreement to the contrary, any payment
made by Seller to Buyer or Buyer to Seller under this
Article 4 shall have no effect upon either party's
obligations to the other party under any other provision of
this Agreement, including without limitation, Article 11.



                           ARTICLE 5
    REPRESENTATIONS AND WARRANTIES OF SELLER AND CYPRUS
          Seller and Cyprus represent and warrant, jointly
and severally, to Buyer that:
          5.1 Organization of Seller. Cyprus and the
companies; Authority. Seller, Cyprus and each of the
Companies is a corporation duly incorporated, validly
existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with, in
the case of Seller and Cyprus, the corporate power and
authority to enter into this Agreement and to perform their
respective obligations hereunder. Each of the Companies is
qualified to do business in each jurisdiction in which the
nature of its business requires it to be so qualified except
where failure to be so qualified would not have a material
adverse effect on the assets, businesses, financial
condition, results of operations or prospects of such
Company. The execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby
have been duly authorized by all requisite corporate action
on the part of Seller and of Cyprus. This Agreement has
been duly executed and delivered by Seller and Cyprus and
constitutes the valid, binding and enforceable obligation of
Seller and Cyprus.
          5.2. Ability to Carry out the Agreement. Except
as provided in Schedule 5.2, none of Seller, Cyprus or any
of the Companies is subject to or bound by any provision of
                               -12-
  Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 15 of 61




               (i) any law, statute, rule, regulation or
     judicial or administrative decision,
               (ii) any articles or certificates of
     incorporation or by-laws,
               (iii) any mortgage, deed to secure debt,
     deed of trust, lease, note, shareholders' agreement,
     bond, indenture, other instrument or agreement,
     license, permit, trust, custodianship or other
     restriction, or
               (iv) any judgment, order, writ, injunction
     or decree of any court, governmental body,
     administrative agency or arbitrator,
that would prevent or be violated by or under which there
would be a default as a result of, nor is the consent of any
Person under any material contract or agreement to which any
of the Companies or any of its predecessors is a party,
which consent has not been obtained, required for the
execution, delivery and performance by Seller of this
Agreement and the transactions contemplated hereby.
          5.3. Capitalization of the Companies; Ownership.
(a) The authorized, issued and outstanding capital stock of
each of the Companies are set forth in Schedule 5.3. All of
the issued and outstanding shares of capital stock of each
of the Companies are duly authorized, validly issued, fully
paid and nonassessable. Except as set forth in Schedule
5.3, there are no outstanding options, warrants or other
rights of any kind to acquire any additional shares of
capital stock of any of the Companies or securities
convertible into or exchangeable for, or which otherwise
confer on the holder thereof any right to acquire, any such
additional shares, nor is any of the Companies committed to
issue any such option, warrant, right or security.
          (b) The Shares are owned of record and
beneficially by Seller. Seller has good and valid title to
the Shares, free and clear of any and all liens, claims,
restrictions, encumbrances, security interests or options
("Encumbrances") and good and valid title to the Shares,
free and clear of any and all Encumbrances will pass to
Buyer on the Closing Date. Except as set forth on Schedule
5.3, Newco owns all shares of capital stock of the Other
Companies, free and clear of any Encumbrances.
          5.4. Eauity Interests. Except as set forth in
Schedule 5.3, none of the Companies or the European
companies has, directly or indirectly, any equity interest

                                -13-
 Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 16 of 61




in any other corporation, joint venture, partnership or
other entity.

           5.5. Financial Statements. Seller has heretofore
furnished Buyer with copies of the following financial
statements: (i) combined balance sheets for-the Companies
and the European Companies as of December 31, 1991 and as of
March 31, 1992, and (ii) combined income statements and
statements of cash flow (or, if applicable, changes in
financial position) for the year ended December 31, 1991,
and the period ended March 31, 1992 (such balance sheets and
income statements and statements of cash flow (or, if
applicable, changes in financial position), together with
the comments thereto, being collectively referred to as the
"Tinancia1 Statements"). The Financial Statements are
attached hereto as Annex A. To the Knowledge of Seller, the
Financial Statements have been prepared in conformity with
the Accounting Principles as applied by the Companies'on a
consistent basis throughout the period covered by such
statements and the accounting principles used in the
preparation of the Financial Statements are consistent with
the accounting principles used by Seller and amended from
time to time in the preparation of its financial statements
for the years 1989, 1990 and 1991. To the Knowledge of
Seller, except as disclosed in the Reference Balance Sheet
or in Schedule 5.5, as of March 31, 1992 there were no
actual or contingent debts, liabilities or obligations of
any of the Companies which were required to be disclosed on
the Reference Balance Sheet or any note thereto by the
Accounting Principles as applied by the Companies nor as of
the Closing, any contingent debts, liabilities or
obligations of any of the Companies which were required to
be disclosed on the Final Closing Balance Sheet or any note
thereto by the Accounting Principles as applied by the
Companies.

          5.6. Absence of certain Changes or Events. To the
Knowledge of Seller, except as set forth on Schedule 5.6, or
specifically required by the Agreement to consummate the
transactions contemplated by the Agreement, since December
31, 1991, the Companies have conducted their businesses in
the ordinary and usual course, and there has not been (i)
any change or amendment to the charter, by-laws or other
organizational agreements of any of the Companies, (ii) any
issuance or sale of any shares of capital stock of any of
the Companies, or options, warrants or other rights of any
kind to acquire any such shares or securities convertible
into or securities exchangeable for, or which otherwise
confer on the holder thereof any rights to acquire, any such
shares, or enter into any agreement obligating it to do any
of the foregoing, (iii) any non-cash dividends declared, set
aside, paid or made with respect to the capital stock of any

                               -14-
Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 17 of 61




of the Companies, except as provided in Section 7.3(b), (iv)
any damage, destruction or other casualty loss of any asset
or assets of the Companies (whether or not covered bg
    rance which, singly or in the aggregate, has a aterial
 dverse ffect, (v) any increase in the compensation payable
or to become payable by any of the Companies.to any of its
officers, directors or employees, or any increase in any
bonus, insurance, pension or other employee benefit plan,
payment or arrangement made by any of the Companies for or
with any such officers, directors or employees, except in
the ordinary course of business consistent with past
practice (vi) any labor dispute, other than routine labor
matters, (vii) any transaction between any of the Companies
on the one hand and any of Seller, Cyprus or any of their
Affiliates (other than the Companies) on the other hand,
other than transactions in the ordinary and usual course of
business, (viii) any acquisition or disposition of
businesses or assets, other than in the ordinary course of
business, (ix) any increased production or purchase of
inventory in anticipation of the transactions contemplated
by this Agreement, (x) any increase or decrease in the
accounts receivable or accounts payable of the Companies in
anticipation of the transactions contemplated by this
Agreement or (xi) any other event or change of condition of
any character which, singly or in the aggregate, has had or
is reasonably likely to have a material adverse effect on
the assets, businesses, financial condition, results of
operations or, to the extent the event or change is caused
by Seller, prospects, of the Companies taken as a whole.
          5.7. Title to Personal Properties; Absence of
Liens. To the Knowledge of Seller, except as set forth on
Schedule 5.7, each of the Companies has good and valid title
to, or valid and subsisting leasehold or other possessory
interests in, all of its personal properties and assets
reflected on the Reference Balance Sheet (except for
property and assets disposed of since the date of the
Reference Balance Sheet) or acquired since the date of the
Reference Balance Sheet and required by the Accounting
Principles to be recorded on the balance sheets of such
Company, free and clear of any Encumbrances, except for
Encumbrances which, individually or.in the aggregate, do not
exceed $100,000.
         5.8 Real Property Matters:
         (a) Title to Real Properties; Absence of Liens.
    To the Knowledge of Seller, the Companies (i) own good
    and valid fee simple title in and to those certain real
    properties more particularly identified by parcel on
    Schedule 5.8 (the "Fee Property"), free and clear from
    any and all Encumbrances other than those identified as
                              -15-
Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 18 of 61




    Permitted Exceptions on Schedule 5.8 (the "Permitted
    Exceptions"), (ii) own good and valid fee simple title
    to certain mineral rights pursuant to certain Deeds
    more particularly identified by parcel on Schedule 5.8
    (the "Mingral Property") (iii) hold valid and
    subsisting leasehold estates in and to those certain
    real properties more particularly identified by parcel
    on Schedule 5.8 (the "Leased Property"), pursuant, in
    each case, to a valid and subsisting lease
    (individually, "lease" and collectively, the "Leases")
    identified, as to each Leased Property, on Schedule
    5.8. and (iv) hold a possessory interest in certain
    unpatented mining claims subject to the paramount title
    of the United States Government as set forth on
    Schedule 5.8 (the "Possessory Property"). The Fee
    Property, the Mineral Property, the Leased Property and
    the Possessory Property are hereinafter referred to as
    the "Real Property". To the Knowledge of Seller,
    Schedule 5.8 also includes a complete and accurate list
    of all patented and unpatented mining claims of the
    Companies.

              (b) Wetlands. To the Knowledge of Seller,
    except as set forth on Schedule 5.8, there does not
    exist any written survey, study or report which claims
    specifically that any portion of the Real Property is a
    wetland as that term is used and defined in The Clean
    Water Act, 33 U.S.C. §§ 1251 et egg., as amended, which
    would render previously disclosed talc reserves
    unrecoverable.

              (c) Real Property Records. Seller has made
    available to Buyer, to the extent in Seller's
    possession or control, or in the possession or control
    of one of the Companies, copies of any documents
    directly relating to the Real Property, including,
    without limitation, copies of any and all title
    insurance policies, title commitments, title abstracts;
    deeds and options; leases and pipeline documents; plans
    and surveys; and environmental studies, surveys and
    reports. In addition, in the event any additional
    items become available to Seller during the term of
    this Agreement, Seller shall promptly make such items
    or copies of such items available to Buyer.

              (d) preservation of Mineral_ Ricalts. To the
    Knowledge of Seller, except as set forth in Schedule
    5.8, the Companies have good and valid title or
    possessory interest (where indicated) to the mineral
    rights located on the Real Property and each of them
    and its respective immediate predecessors have complied
    in all material respects with the reauirements of any

                              -16-
Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 19 of 61




     and all federal, state or local laws or ordinances
     related to the preservation of such mineral rights.
               (e) Operations Within Boundary Lines. To
     the Knowledge of Seller, except as set forth in
     Schedule 5.8, the activities conducted .by any of the
     Companies and the improvements located on the Real
     Property are in all material respects: within the
     boundary lines of the Real Property as described in
     Schedule 5.8 and there are no material encroachments by
     others onto the Real Property.
               (f) Condemnatign. To the Knowledge of
     Seller, there is not now pending any condemnation or
     similar proceeding which affects the Real Property or
     any portion thereof. Seller has received no notice
     that any such proceeding or taking by condemnation is
     contemplated.
          5.9 Litigation. To the Knowledge of Seller,
except as set forth on Schedule 5.9, there is no action,
suit, proceeding or investigation pending or threatened
against any Company or relating to any Company's properties,
at law, in equity or otherwise, in, before, or by any court
or governmental agency or authority. To the Knowledge of
Seller, there are no unsatisfied judgments or outstanding
orders, injunctions, decrees, stipulations or awards
(whether rendered by a court, an administrative agency or by
an arbitrator) against any of the Companies or against any
Real Property or any other of their properties, assets or
businesses.
          5.10 Compliance with jaw. To the Knowledge of
Seller, except as with respect to matters set forth in
Section 5.16 which are covered therein, and except as set
forth on Schedule 5.10, the business of each Company is
being conducted, and has at all times during the last three
years been conducted by a Company or its predecessor, in
material compliance with all laws, ordinances and
regulations of any governmental entity, common law and
equitable doctrines applicable to such Company (including,
without limitation, Non-Environmental Laws). To the
Knowledge of Seller, all material governmental-approvals,
permits and licenses required by any Company in connection
with the conduct of its business have been obtained and are
in full force and effect and are being complied with in all
material respects.
          5.11 Contracts. (a) To the Knowledge of Seller,
Schedule 5.11 sets forth each written contract or agreement
outstanding as of the date hereof to which any Company is a
party or to which any of its properties are bound and which,
                              -17-
Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 20 of 61




               (i) involves future payment or receipt of in
     excess of $100,000 or future performance or receipt of
     services or delivery or receipt of goods and materials,
     in each case with an aggregate value in excess of
     $100,000, including, but not limited to, sale and
     purchase agreements, distributorship agreements and
     loan agreements, notes and other financing documents;

               (ii) is a guarantee in respect of
     indebtedness of any Person (other than a Company) which
     may involve future payment by a Company in excess of
     $100,000, or is a mortgage, security agreement or other
     collateral arrangement securing indebtedness of any
     Person (other than a Company) and creating Encumbrances
     on, properties and assets of a Company;

               (iii) is a lease providing for monthly
     rental payments by a Company in excess of $10,000
     (exclusive of charges for taxes, insurance, utilities,
     maintenance and repair);

               (iv) is an employment or consulting contract
     or is a collective bargaining agreement;

               (v) is a technology license agreement;

               (vi) contains a change of control
     provision or provisions of similar effect;

               (vii). is between any Company and Seller
     or any of Seller's Affiliates (other than any Company);

               (viii) is not an arm's-length agreement; or

               (ix) contains any restriction on the
     Companies ability to compete with any other business.

          (b) To the Knowledge of Seller, there is no
material default by any Company or any other party, under
any contract or agreement set forth or described in Schedule
5.11.

          5.12. Brokers and Intermediaries. Except for
Dillon Read & Co., neither Seller nor any Company has
employed any broker, finder, advisor or intermediary in
connection with the transactions contemplated by this
Agreement which would be entitled to a broker's, finder's or
similar fee or commission in connection therewith or upon
the consummation thereof. Seller shall be responsible for
making any payments to which Dillon Read & Co. shall be
entitled.


                              -18-
  Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 21 of 61




          5.13. Tax Matters. (a) Except as set forth in
Schedule 5.13, (i) all Returns with respect to Taxes that
are required to have been filed by or with respect to the
Seller's Group prior to the date of this Agreement,
including any of the Companies, have been duly filed, (ii)
all Taxes shown to be due on the Returns referred to in
clause (i) or in assessments received have in either case
been paid in full, (iii) the Returns referred to in clause
(i) have been examined by the Internal Revenue Service or
the appropriate state, local or foreign taxing authority or
the period for assessment of the Taxes in respect of which
such Returns were required to be filed has expired, (iv) all
deficiencies asserted or assessments made as a result of
such examinations have been paid in full, (v) no issues that
have been raised by the relevant taxing authority in
connection with the examination of any of the Returns
referred to in clause (i) are currently pending, (vi) no
waivers of statutes of limitation have been given or
requested by or with respect to any Taxes of the Seller's
Group or any of the Companies, (vii) there are no
adjustments required by Section 481 of the Code or similar
carrycver items that would affect the income tax liability
of any of the Companies for a tax year that ends after the
Closing Date, and (viii) no adjustments have been made or
proposed by the Internal Revenue Service or the appropriate
state, local or foreign taxing authority with respect to any
of the Returns referred to in clause (i) which would in any
way affect the liability for Taxes of any of the Companies
for any taxable year or periods ending after the Closing
Date.
          (b) No tax is reauired to be withheld pursuant to
Section 1445 of the Code as a result of the transfer
contemplated by this Agreement.
          (c) As a result of Buyer's purchase of the
Shares, neither Buyer nor any Company will be obligated to
make a payment to an individual that would be a "parachute
payment" to a "disqualified individual" as those terms are
defined in Section 280G of the Code, without regard to
whether such payment is reasonable compensation for personal
services performed or to be performed in the future.
          5.14. Employee Benefits.
               (i) All benefit plans, contracts or
arrangements having a benefit value exceeding, in present
value terms (determined using a discount rate of 8-1/2% per
annum), $25,000 (regardless cf whether they are funded or
unfunded, foreign or domestic, contractual or not) covering
current employees or former employees of the Companies (the
"Employees"), including, but not limited to, "employee
                                -19-
 Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 22 of 61




benefit plans" within the meaning of Section 3(3) of ERISA,
and plans of deferred compensation (the "Benefit Plans"),
are listed in Schedule 5.14. True and complete copies of
all Benefit Plans including, but not limited to, any trust
instruments and insurance contracts forming a part of any
Benefit Plans, summary plan descriptions and.all amendments
thereto have been made available to Buyer.

               (ii) To the Knowledge of Seller, all
employee benefit plans, other than "multiemployer plans"
within the meaning of Section 3(37) or 4001(a)(3) of ERISA,
covering Employees (the "Plans"), to the extent subject to
ERISA, are in substantial compliance with ERISA. To the
Knowledge of Seller, except as set forth on Schedule 5.14,
each Plan which is an "employee pension benefit plan" within
the meaning of Section 3(2) of ERISA ("Pension Plan") and
which is intended to be qualified under Section 401(a) of
the Code, has received a favorable determination letter, or
is currently the subject of a request for a determination
letter, from the Internal Revenue Service, and Seller is not
aware of any circumstances likely to result in refusal or
revocation of any such favorable determination letter. To
the Knowledge of Seller, there is no material pending. or
threatened litigation relating to the Plans. To the
Knowledge of Seller, the Companies have not engaged in a
transaction with respect to any Plan that, assuming the
taxable period of such transaction expired as of the date
hereof, could subject the Companies to a tax or penalty
imposed by either Section 4975 of the Code or Section 502(i)
of ERISA in an amount which, individually or in the
aggregate, would be material.

               (iii) To the Knowledge of Seller, no
liability under Subtitle C or D of Title IV of ERISA has
been or is expected to be incurred by the Companies with
respect to any ongoing, frozen or terminated "single-
employer plan", within the meaning of Section 4001(a)(15) of
ERISA, currently or formerly maintained by any of them, or
the single-employer plan of any entity which is considered
one employer with any Company under Section 4001 of ERISA or
Section 414 of the Code (an "ERISA Affiliate"). To the .
Knowledge of Seller, the Companies have not incurred and do
not expect to incur any withdrawal liability with respect to
a multiemployer plan under Subtitle E of Title IV of ERISA
(regardless of whether based on contributions of an ERISA
Affiliate). To the Knowledge of Seller, no notice of a
"reportable event", within the meaning of Section 4043 of
ERISA for which the 30-day reporting requirement has not
been waived, has been required to be filed for any Pension
Plan or by any ERISA Affiliate within the 12-month period
ending on the date hereof.


                               -20-
 Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 23 of 61




               (iv) To the Knowledge of Seller, all
contributions required to be made under the terms of any
Benefit Plan have been timely made. Neither any Pension
Plan nor any single-employer plan of an ERISA Affiliate has
an "accumulated funding deficiency" (whether or not waived)
within the meaning of Section 412 of the Code or Section 302
of ERISA and no ERISA Affiliate has an outstanding funding
waiver. To the Knowledge of Seller, the Companies have not
provided, or are required to provide, security to any
Pension Plan or to any single-employer plan of an ERISA
Affiliate pursuant to Section 401(a)(29) of the Code.

               (v) To the Knowledge of Seller,. except as
previously disclosed in writing to the - Buyer, under each
Pension Plan which is a single-employer plan, as of the last
day of the most recent plan year ended prior to the date
hereof, the actuarially determined present value of all
"benefit liabilities", within the meaning of. Section
4001(a)(16) of ERISA (as determined on the basis of the
actuarial assumptions contained in the Plan's most recent
actuarial valuation), did not exceed the then current value
of the assets of such Plan, and there has been no material
change in the financial condition of such Plan since the
last day of the most recent plan year. To the Knowledge of
Seller, the withdrawal liability of the Companies under each
Benefit Plan which is a multiemployer plan to which the
Companies or an ERISA Affiliate has contributed during the
preceding 12 months, determined as if a."complete
withdrawal", within the meaning of Section 4203 of ERISA,
had occurred as of the date hereof, does not exceed $30,000.

               (vi) To the Knowledge of Seller, the
Companies have no obligations for post retiree health and
life benefits under any Benefit Plan, except as set forth on
Schedule 5.14. To the Knowledge of Seller, there are no
restrictions on the rights of the Companies to amend or
terminate any such Benefit Plan or any post retirement
medical plan covering Active Employees without incurring any
liability thereunder, except for any restrictions set forth
in the Plan or arising under a collective bargaining
agreement.

          5.15. Patents and Trademarks. To the Knowledge
of Seller, the Companies own or have the rights to use,
without payment of any consideration, all patents, patent
applications, trademarks, trademark applications, service
marks, trade names, copyrights, licenses and rights which
are necessary for use in connection with the businesses of
the Companies (collectively, the "Intellectual Property
Bights"). The Intellectual Property Rights owned by the
Companies are described on Schedule 5.15 hereto. To the
Knowledge of Seller, the use and registration of the

                               -21-
 Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 24 of 61




Intellectual Property Rights do not conflict with the
intellectual property rights of any other person, firm or
corporation and no other person's, firm's or corporation's
operations conflict with the use and registration of the
Intellectual Property Rights. To the Knowledge of Seller,
there are no suits pending or threatened by any of the
Companies claiming a conflict by such Company with any
intellectual property rights of third parties or a conflict
by any third party claiming a conflict by such third party
with any of the Intellectual Property Rights.

          5.16. Environmental Matters. For the purpose of
this Section 5.16 only, and expressly not for the purpose of
Section 11.3 hereof,_'!Predecessorsm shall mean the companies
that operated Seller's talc business immediately prior to
the creation of Newco. Except as set forth on Schedule
5.16:

          (a)Each of the Companies has obtained all
material permits, licenses and other such authorizations
required to be obtained by it for the operation of its
business under all applicable Environmental Laws.

          (b) Each of the Companies is, and each of the
Companies and its Predecessors has been, in material
compliance with all applicable Environmental Laws.

          (c) None of Seller, any Company or any of their
respective Predecessors have received any written notice
during the last six years of any material violation of any
Environmental Law by the Companies or their respective
Predecessors, and there are no civil, criminal or
administrative actions, suits, hearings, proceedings,
written notices of violations, claims or demands pending or,
to the Knowledge of Seller, threatened against any company
or with respect to any property owned or previously owned by
any Company or its Predecessor under any Environmental Law.
None of the Companies has received any written notice of any
actual or threatened Release of any Hazardous Substance in
violation of any Environmental ,Law.

          (d) None of the Companies or any of its
Predecessors have generated, transported, or disposed, and
none of the Companies is generating, transporting or
disposing, of any Hazardous Substances to, in, upon, about,
or under any property wherever situated, which have resulted
in a Release giving rise to any material claims, losses,
damages (including consequential and other damages),
liabilities, penalties, expenses, demands, fines, or cleanup
or monitoring costs; under and as a result of a violation of
any Environmental Law.


                               -22-
 Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 25 of 61




          (e) None of the Companies and no other party has
been involved in any activity in, upon, about, or under the
Real Property or any parcel or portion thereof, and none of
the Companies or any of its Predecessors have been involved
in any activity in, upon, about, or under any property
previously owned by any Company or its Predecessors, in
connection with the generation, use, handling, treatment,
removal, storage, clean up, transport, or disposal of any
Hazardous Substances which have resulted in a Release giving
rise to any claims, losses, damages (including consequential
and other damages), liabilities, penalties, expenses,
demands, fines or cleanup or monitoring costs; under and as
a result of a violation of any Environmental Law.

          (f) To the Knowledge of Seller, there are not now
any underground storage tanks (as such term is defined in 40
CFR § 280.12) in, upon, about or under any of the Real
Property or any parcel or portion thereof.

          (g) Seller has made available in writing to Buyer
which equipment of the Companies contain PCB and Seller has
made available to Buyer all reports relating thereto.

          (h) There are not now, nor has there ever to the
Knowledge of Seller been, any areas in, upon, about, or
under the Real Property or any parcel or portion thereof
which should have been permitted as treatment, storage, or
disposal facilities under the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901 et seq.

          5.17 Improper Payments. To the Knowledge of
Seller, no improper payment has been made by or on behalf of
any of the Companies which is in violation of any applicable
federal, state, local or foreign law.

          5.18 Insurance. Full and complete copies of all
property and casualty insurance policies which currently
insure each of the Companies have been made available to
Buyer.

          5.19 Talc Reserves. Seller has made available.
its talc reserve written data to Buyer. To the Knowledge of
Seller, Seller's reporting of talc reserves is consistent
with the reserve reporting requirements of the U.S.
Securities and Exchange Commission.

          5.20 entire Business. The Companies and the
European Companies conduct all of the talc business of
Seller and its Affiliates and own (without any right, title
or encumbrance in favor of Seller or any of its Affiliates
other than the Companies) all of the assets, rights or
interests relating to such business, other than Cyprus logos

                               -23-
 Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 26 of 61




and the Hamm Underground Mine Property, that are owned by
Seller or any of its Affiliates. The assets of the
Companies as of the Closing Date will be sufficient to
enable the Companies to carry out the talc business of
Seller and its Affiliates as presently conducted by Seller
and its Affiliates.

          5.21 pining _and Technical Matterp. (a) For the
purposes of this representation and warranty, "pineal
Rights" means all rights, leases, concessions, licenses and
other entitlements to explore for, mine and extract all and
any minerals.

          (b) To the Knowledge of Seller, except as set
forth on Schedule 5.8, each Company is duly authorized to
carry on production of minerals in each jurisdiction where
it presently carries on such activities, has good and valid
title to all Mineral Rights required in connection with its
current operations and possesses all rights of access,
easements, rights to water, power and other services
necessary for the said operations.

          (c) To the Knowledge of Seller, each Company is
duly authorized to carry on exploration for minerals (where
such exploration is currently in progress) in each
jurisdiction where it carries on such activities.

          (d) To the Knowledge of Seller, all Mineral
Rights held by a Company are in full force and effect and,
free from cancellation, forfeiture or any accrued right of
termination and there has been no material adverse change in
the condition of or rights under the same except depletion
of ore reserves due to operations in the ordinary course of
business; provided, however, that with respect to
cancellation of possessory interests, Seller only represents
and warrants that it has not received any written notice of
cancellation.

          (e) To the Knowledge of Seller, no Company has
received any notice of default or claim of default or of any
current or threatened expropriation, withdrawal or
cancellation of any Mineral Rights nor are there any suits
or proceedings in progress or pending or threatened against
or affecting any Mineral Rights or the minerals produced
therefrom which, if decided adversely, would materially
prejudice the Mineral Rights or the rights enjoyed
thereunder.

          (f)  To the Knowledge of Seller, except as set
forth on Schedule 5.8, none of the Mineral Rights nor the
production of minerals thereunder is subject to any royalty,
production payment, lien, charge, security interest or other

                               -24-
Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 27 of 61




encumbrance, and no Company is obliged by virtue of any
prepayment under any contract providing for the sale of any
such minerals or under any similar arrangement to deliver
any of such minerals at any future date without then or in
due course thereafter receiving full payment therefor.

          (g) To the Knowledge of Seller, the records
supplied to Buyer relating to:

               (i) geological, geophysical, geochemical,
     drilling and other engineering data;

               (ii) maps and drawings showing mining
     operations carried out;

                 (iii) ore reserve estimates and production
     data; and

                 (iv) metallurgical test work,

are true and accurate, within the standards of the industry,
in all material respects.

          5.22 Disclosure. To the Knowledge of Seller, all
written information which has been given by Seller or any
representative of Seller to Buyer or any representative of
Buyer, is true, complete and accurate in all material
respects and there are no facts, matters or circumstances
which render any such information inaccurate or misleading
in any material respect.

          5.23 Inventory. All inventories of the Companies
are of a quality and specification conforming to the usual
standards used by the Companies, and except as set forth on
Schedule 5.23, all inventories are reflected on the
Reference Balance Sheet in accordance with the Accounting
Principles to realizable value on a going-concern basis.
There are no talc ores included in the inventories of the
Companies that can not produce products in conformity with
the Companies existing product specifications and existing
production methods.

          5.24 Condition of the Assets of the Companies.
To the Knowledge of Seller, all of the physical assets of
the Companies, including machinery and equipment, are in
reasonable operating condition required for the current
conduct of the business of the Companies, normal wear and
tear excepted.

          5.25 Accounts Receivable. To the Knowledge of
Seller, all accounts receivable of the Companies and the
European Companies shown on the Reference Balance Sheet, and

                              -25-
 Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 28 of 61




all accounts receivable arising thereafter and prior to the
Closing shown in the books of the Companies, arose and will
arise in the ordinary course of business and are fully
collectible, except to the extent a bad debt reserve has
been established for such accounts receivable in accordance
with the Accounting Principles.
          5.26 Formation of Newco. Newco was incorporated
on April 1, 1992 in the State of Delaware. Since its date
of incorporation, Newco has not engaged in any activity
other than activities contemplated and disclosed to Buyer in
connection with the restructuring of the talc business of
Seller and its Affiliates.
          5.27 Working Capital of the Compan&es. To the
Knowledge of Seller, no individual working capital item set
forth on the Reference Balance Sheet has changed by more
than $1,000,000 since the date of the Reference Balance
Sheet, except for changes in the ordinary course of business
of the Companies.
          5.28 Disclaimer. No representations or
warranties have been made to Buyer by Seller other than
those expressly set'forth in this Agreement.


                           ARTICLE 6
          REPRESENTATIONS AND WARRANTIES OF BugER
          Buyer represents and warrants to Seller that:
          6.1 Organization and Authority of Buyer. Buyer
is a Delaware corporation, with the corporate power and
authority to enter into this Agreement and to perform its
obligations hereunder. The execution and delivery of this
Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all
requisite corporate action on the part of Buyer. This
Agreement has been duly executed and delivered by Buyer and,
constitutes the valid, binding and enforceable obligation of
Buyer.
          6.2 Ability to Carry Out the Agreement. Buyer is
not subject to or bound by any provision of
              (i) any law, statute, rule, regulation or
    judicial or administrative decision,
              (ii) any articles or certificates of
    incorporation or by-laws,
                               -26-
 Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 29 of 61




               (iii) any mortgage, deed to secure debt,
     deed of trust, lease, note, shareholders' agreement,
     bond, indenture, other instrument or agreement,
     license, permit, trust, custodianship, other
     restriction, or

               (iv) any judgment, order, writ injunction or
     decree of any court, governmental body, administrative
     agency or arbitrator,

that would prevent or be violated by or under which there
would be a default as a result of, nor is the consent of any
Person Under any material contract or agreement which has
not been obtained required for, the execution, delivery and
performance by Buyer of this Agreement and the transactions
contemplated hereby.

          6.3. BroXers and Intermediaries. Buyer has not
employed any broker, finder, advisor or intermediary in
connection with the transactions contemplated by this
Agreement which would be entitled to a broker's, finder's,
or similar fee or commission in connection therewith or upon
the consummation thereof.

          6.4. Investment. Buyer is acquiring the Shares
for its own account for investment, without a view to, or
for resale in connection with, the distribution thereof in
violation of federal or state securities laws and with no
present intention of distributing or reselling any part
thereof. Buyer will not so distribute or resell any Shares
in violation of any such law.



                           ARTICLE 7

              CERTAIN COVENANTS AND AGREEMENTS
                 OF SELLER, CYPRUS AND BUYER

          7.1. Access and Information; Testina of Reserves;
Notice of Breaches. (a) Seller shall permit Buyer and its
representatives (including, without limitation, its public
accountants, counsel and other advisors) after the date of
this Agreement to have access during normal business hours,
upon reasonable advance notice to Seller to the officers and
directors of the Companies and/or the Seller (as
appropriate), the auditors of the Companies and any and all
of the premises, properties, contracts, books, records and
data of or relating to each of the Companies. Without
limiting the foregoing, Buyer, its public accountants,
counsel and other advisors shall have the right at any time
and from time to time prior to Closing to enter the Real

                               -27-
Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 30 of 61




Property, or any portion or parcel thereof, for the purpose
of obtaining a survey, either boundary or as-built, of such
Real Property, conducting Phase I environmental audits and
property audits of Real Property, surveying and otherwise
examining the physical, hydrological and topographical
nature of the Real Property. "Phase I environmental audits"
shall be understood to consist of walk-throughs of any of
the Real Property or facilities thereon, review of documents
relating to environmental issues, interviews of personnel
with knowledge relating to environmental issues, and review
of public records. Such access shall be conducted by Buyer
and its representatives in such a manner as not to interfere
unreasonably with the business or operations of Seller or
any Company. All information provided to Buyer pursuant
hereto shall be subject to that certain confidentiality
agreement executed by an affiliate of Buyer and dated April
24, 1991 (the "Confidentiality Agreement").
          (b) From the date hereof through and including
the Closing Date, Seller shall cause the Companies to give
full access to Buyer and its representatives for the purpose
of testing Seller's talc reserves, using standard industry
testing techniques. Such access shall be conducted by Buyer
and its representatives in such a manner as not to interfere
unreasonably with the business or operations of Seller or
any Company.
          7.2 ;Regulatory Filings. Each party hereto will
furnish to the other party hereto such necessary information
and reasonable assistance as such other party may reasonably
request in connection with its preparation of necessary
filings or submissions to any government agency related to
this transaction.
          7.3 Conduct of Business; Intercompany Accounts.
          (a) Prior to the Closing, and except as set forth
in Schedule 7.3 or otherwise contemplated by this Agreement
or consented to or approved by Buyer in writing, Seller
covenants and agrees that:
              (i) it will cause the businesses conducted
    by the Companies to be operated only in the ordinary
    and usual course and use all reasonable efforts to
    preserve the properties and relationships with
    suppliers and customers of such businesses;
              (ii) it will cause each Company not to issue
    or sell any shares of capital stock of such Company, or
    issue or sell any options, warrants or other rights of
    any kind to acquire any such shares or securities
    convertible into or exchangeable for, or which
    otherwise confer on the holder thereof any right to
                              -28-
Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 31 of 61




    acquire, any such shares, or enter into any agreement
    obligating it to do any of the foregoing;

               (iii) except for the contemplated transfer of
    assets from Seller to Newco, it will not, other than in
    the ordinary course of business, cause.the transfer of
    any material assets or contracts, or hire, fire or
    transfer any key employees to or fromrany subsidiary,
    division or other business unit within or among the
    Companies;

              (iv) it will cause each of the Companies not
    to change or amend its charter, by-laws or other
    organization agreements;     --


              (v) it will cause the Companies not to
    acquire or to dispose of any property, right or other
    asset employed in the business of the Companies, other
    than in the ordinary course of business (it being
    understood that the purchase or sale of talc reserves
    shall not be considered in the ordinary course of
    business for purposes of this paragraph (v));

              (vi) it will cause the Companies to or will
    itself keep in full force and effect insurance on
    assets and Real Property and other property of the
    Companies or for the benefit of employees of the
    Companies, liability and other casualty insurance
    related to the Companies, and bonds on personnel of the
    Companies in accordance with the past practices of the
    Companies, and it will ensure that all proceeds
    received under such insurances will remain assets of
    the Companies at the Closing or will be transferred to
    the Companies prior to the Closing;

              (vii) it will cause the Companies not to
    enter into or to amend any employment, bonus, severance
    or retirement contract or arrangement or any employee
    benefit plan with regard to the Companies;

              (viii) it will cause the Companies not to
    increase any salary or other form of compensation
    payable or to become payable to any of the executives
    or employees of the Companies, or to pay any bonuses to
    any of such executives or employees, except for
    payments made in the ordinary course and for such
    payments to be made pursuant to the bonus or profit
    sharing provisions of the employment agreements listed
    on Schedule 5.14 hereto;

              (ix) it will cause the Companies not to
    enter into, make, agree upon or to agree to enter into

                              -29-
 Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 32 of 61




     (A) other than in the ordinary course, any contract,
     purchase or sale order, or other commitment, or (B) any
     real property lease requiring an expenditure or payment
     in excess of $100,000 per annum or which cannot be
     terminated by the relevant Company within a period not
     exceeding 12 months;

               (x)   it will cause the Companies not to
     incur any debt or obligation for borrowed funds and not
     to extend credit in the sale of products, collection of
     receivables or otherwise, other than in the ordinary
     and regular course of business;

                             cause the Companies not to take
     any action and not to cause any action to be taken by
     any party, which action would materially and adversely
     affect the businesses of any of the Companies,
     including, without limitation, the state of title of
     any of the Companies in and to any material portion of
     the Real Property. It will not permit any Company to
     fail to exercise any option to extend or exercise any
     option to terminate any Lease between the date hereof
     and the Closing without Buyer's prior written consent
     as to each such non-extension or termination of any
     Lease, or amend or modify any such Lease except in the
     ordinary course;

               (xii) it will not permit any of the Companies
     to wind up, liquidate or dissolve or to enter into any
     transaction of merger or consolidation; and

               (xiii) it will not, and it will not permit
     any of the Companies to, agree to take any of the
     foregoing actions.

               (b) Seller and Buyer agree that all
intercompany accounts between Seller or any Affiliate of
Seller (other than a Company) and any Company shall be
settled with payment effective prior to the Closing and to
the extent such settlement is not feasible at or prior to
the Closing, shall be settled as soon as practicable after
Closing, and such settlement - shall be effective as of prior
to Closing.

          7.4. Employee Matters. (a) Ongoing Employment.
Buyer shall ensure that all persons who were employed by any
Company immediately preceding the Closing Date, including
those on vacation, leave of absence or disability (whether
short-term or long-term disability or workers's
compensation) and those subject to or on lay-off (but only,
in the case of employees subject to or on lay-off, to the
extent a collective bargaining agreement providing for

                               -30-
Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 33 of 61




recall rights is applicable to such employees) ("Active
Employees", which term shall be defined as those individuals
identified above), will be employed by Buyer or any
Affiliate of Buyer (including but not limited to the
Companies) on the Closing Date, on substantially the same
terms (regarding salary, job responsibility and location but
excluding retirement and welfare benefits) as those provided
to such Active Employees immediately prior to the Closing
Date. The employment of any Active Employee by Buyer on the
Closing Date does not create a right to ongoing employment
with Buyer other than may exist under a collective
bargaining agreement or an individual agreement.

         (b) Welfare Benefit Plans.

              (i) Seller shall retain the responsibility
    for providing for payment of all (A) claims of
    Employees under any medical, dental, hospital or health
    plans for previously documented physical or mental
    conditions in existence on the Closing Date, and
    provided that a claim for such condition is made within
    one year of the Closing Date, and (B) claims incurred
    under any life insurance plans for death occurring
    prior to the Closing Date.

              (ii) Seller shall retain the responsibility
    for providing for payments of all long-term disability
    claims (including long-term disability claims that
    result from continuous short-term disability claims in
    existence on the Closing Date) arising from
    disabilities of Employees that occurred prior to the
    Closing Date and up until such time as the Employee
    returns to work with the relevant Company on a full-
    time, unrestricted basis for at least 30 days. Buyer
    shall assume the responsibility for providing for
    payments of all short-term disability claims arising
    from such disabilities.

              (iii) Seller shall retain the responsibility
    for providing for payments of all worker's compensation
    claims made on or before the Closing Date, provided,
    however, that Seller shall only be liable under this
    paragraph (iii) for payments in excess of the amount
    accrued with respect thereto on the Final. Closing
    Statement. Buyer shall assume the responsibility for
    providing for payments of all worker's compensation
    claims made after the Closing Date.

              (iv) Seller shall retain the responsibility
    for providing Non-Represented Employees who retired (or
    if applicable who terminated with vested benefits)
    prior to the Closing Date with retiree health and life

                              -31-
Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 34 of 61




   benefit under the Benefit Plan(s) which covered such
   Employees prior to the Closing Date. As of the Closing
   Date, Buyer assumes all liabilities for vested and non-
   vested post-retirement medical and life insurance
   benefits with respect to Non-Represented Employees who
   are Active Employees.

             (v) Seller shall retain the responsibility
   for providing Employees who terminated employment with
   the relevant Company prior to the Closing Date (and
   their "qualified beneficiaries" within the meaning of
   Section 4980B of the Code) with the continuation of
   group health coverage required by Section 4980B of the
   Code.

             (vi) Buyer shall assume Seller's obligations
   and responsibilities under all collective bargaining
   agreements covering Employees.

        (c) Pension Plans.
             (i) Effective as of the Closing Date, Buyer
   shall amend an appropriate pension plan to be
   designated by Buyer (the "Buyer Pension Plan") to
   provide that (A) upon the transfer of assets referred
   to below, the service of Active Employees who
   participated in the Retirement Plan for Salaried
   Employees of Cyprus Minerals'Company or the Cyprus
   Industrial Minerals Company Division Pension Plan for
   Yellowstone Mine Hourly Employees (the "Seller Pension
   Plans") shall be recognized for all purposes thereunder
   (including benefit accrual) to the extent such service
   was recognized under the relevant Seller Pension Plan
   and (B) upon such transfer, the accrued benefits under
   the Buyer Pension Plan of Active Employees who
   participated in either of the Seller Pension Plans
   shall in no event be less than their accrued benefits
   under such Seller Pension Plan as of the Closing Date.

             As soon as reasonably practicable, but in any
   event (unless both Buyer and Seller otherwise agree)
   within 180 days after the Closing Date, Seller shall
   cause to be transferred from the trusts under the
   Seller Pension Plans to the trust under the Buyer
   Pension Plan an amount in cash equal to the actuarial
   present value of the "benefit liabilities" (within the
   meaning of Section 4001(a)(16) of ERISA) as of the
   Closing Date of Active Employees who participated in
   either of the Seller Pension Plans, toge} •.her with
   interest at the rate of 81/2% per annum from the Closing
   Date to the date of transfer. Determination of such
   actuarial present value shall be the Base Present

                              -32-
Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 35 of 61




    Value, -provided, however, that if the. Alternate Present
    Value exceeds the Base Present Value by more than
    $250,000, the actuarial present value shall be the Base
    Present Value plus 50% of the difference between the
    Alternate Present Value and the Base Present Value. As
    used herein, the "base Present Value" shall mean the
    actuarial present value determined on the basis of the
    actuarial assumptions used in preparing the Cyprus
    Minerals Company Annual Report and 10K as of December
    31, 1991 plus 10% of the actuarial present value so
    determined, and the "Alternate Present Value" shall
    mean the actuarial present value based on the actuarial
    assumptions used in preparing the Cyprus Minerals
    Company Annual Report and 10K as of December 31, 1991,
    modified to (x) assume that a proportion of Employees
    will receive benefits upon termination or retirement
    under the lump sum option based upon the calculation
    practices currently used by Seller (including any non-
    qualified supplements that may be applicable) and upon
    deferred (or immediate, if applicable) Pension' Benefit
    Guaranty Corporation interest rates, and (y) base the
    proportion of Employees assumed to take the lump sum
    option on the actual experience under the Seller'
    Pension Plans - over the last two years, taking 'into
    account the age and service of the Employees at
    termination or retirement. Such actuarial present
    values shall be calculated as at the Closing Date by an
    actuary appointed by Seller and agreed to by an actuary
    appointed by Buyer, and shall be reduced by the amount
    of any benefit payments made with respect to Active
    Employees after the Closing Date but prior to the date
    of transfer.

             Pending completion of the transfers described
   in this paragraph (i), Seller and Buyer shall make
   arrangements for any required benefit payments to
   Employees from the relevant Seller Pension Plan.
   Seller and Buyer shall provide each other with access
   to information reasonably necessary in order to carry
   out the provisions of this Section.

             (ii)   Effective as of the Closing Date,
   Seller shall amend the Retirement Plan for Employees of
   Windsor Minerals Corporation Represented by Cement,
   Lime, Gypsum and Allied Workers Division of the
   Brotherhood of Boilermakers International, A.F.L.-
   C.I.O., local lodge D449 (the "Windsor Plan") and
   Cyprus Industrial Minerals Company Division Pension
   Plan for Three Forks Plant Hourly Employees (the "Three
   Forks Plan")to make the Buyer the "plan-sponsor" (as
   such term is defined in Section 3(16)(B) of ERISA
   thereunder. Seller shall cause to be transferred, as

                              -33-
 Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 36 of 61




     soon as reasonably practicable, but in any event
     (unless both Buyer and Seller otherwise agree) within
     180 days after the Closing Date, to a trust established
     by Buyer under the Windsor Plan and the Three Forks
     Plan, all assets attributable to such Plans held under
     the Cyprus Minerals Company Master Trust.

               (iii) Seller shall continue to make
     contributions to these plans when due as required until
     the Closing Date. Buyer shall be responsible for
     making required contributions when due to these plans
     after the Closing Date. With respect to the'Three
     Forks Plan and the Windsor Plan, the required
     contributions for 1991 and 1992 for purposes of this
     Agreement shall be the minimum required contribution
     under Section 412 of the Code as determined by an
     actuary appointed by Seller. Seller's share of the
     required contribution for 1991 will be the entire
     required contribution for 1991. Seller's share of the
     required contribution for 1992 shall be determined by
     multiplying the total required contribution for 1992 by
     the fractional portion of 1992 preceding the Closing
     Date. Buyer's share of the required contribution for
     1992 shall be the total required contribution for 1992
     minus Seller's share of the required contribution for
     1992. If actual contributions to these plans by Seller
     exceeds Seller's share of the required contributions
     then Buyer shall reimburse Seller for the amount of
     such excess. If Seller's share of the required
     contributions exceeds Seller's actual contributions
     then Seller shall reimburse Buyer for the amount of
     such excess.

               (iv) Buyer shall assume Seller's liability
     under the Grand Island, Nebraska Multiemployer Pension
     Plan for Members of General Drivers and Helpers Local
     Union #544 Affiliated with the International
     Brotherhood of Teamsters Afl-CIO.

          (d) European Pension Liabilities. Buyer shall
assume all liabilities and assets for all Benefit Plans
listed on Schedule 5.14 that cover foreign employees of the
Companies or the European Companies.

          (e) Buyer shall assume responsibility for all
liabilities, including but not limited to severance benefit
liabilities and any withdrawal liabilities, arising because
of Buyer's actions or omissions regarding Seller's then
former Employees after the Closing Date.




                               -34-
  Case 21-51006-LSS   Doc 1-3    Filed 07/27/21   Page 37 of 61




          (f) Savings Plan.

               (i) Effective as of the Closing Date, Buyer
     shall amend an appropriate savings plan to be
     designated by Buyer (the "Buyer Savings Plan") to
     provide that (A) the service of Active .Employees who
     participated in the Cyprus Minerals Company Savings
     Plan and Trust (the "Seller Savings Plan") shall be
     recognized for all purposes thereunder to the extent
     such service was recognized under the Seller Savings
     Plan and (B) the account balances of such Employees
     which are transferred from the Seller Savings Plan to
     the Buyer Savings Plan in accordance with this
     paragraph shall be fully vested at all times.

               As soon as reasonably practicable, but in any
     event (unless both Buyer and Seller otherwise agree)
     within 180 days after the Closing Date, Sellers shall
     cause to be transferred from the Seller Savings Plan to
     the Buyer Savings Plan the liability for the account
     balances of Active Employees who participated in the
     Seller Savings Plan, together with assets the fair
     market value of which is equal to such liability.
               (ii) Pending the completion of the transfer
     described in paragraph (i), Seller and Buyer shall make
     arrangements for any required benefit payments to
     Employees from the Seller Savings Plan. Seller and
     Buyer shall provide each other with access to
     information reasonably necessary in order to carry out
     the provisions of this Section.
          (g) ESOP. Seller shall take all necessary
actions to provide that all Active Employees are fully
vested in the amounts credited to their accounts under the
Cyprus Minerals Company Amended and Restated Employee Stock
ownership Plan as of the Closing Date.

          (h) Indemnity. Seller agrees to defend,
indemnify and hold harmless the Buyer Indemnitees against
and in respect of any Damages caused by, resulting or
arising from or otherwise relating to any Breach of any of
Seller's responsibilities or obligations under this Section
6.4, and Buyer agrees to defend, indemnify and hold harmless
the Seller Indemnities against and in respect of any Damages
caused by, resulting or arising from or otherwise relating
to any Breach'of any of Buyer's responsibilities or
obligations under this Sectionlq.4. The obligations of this
Section l.4 shall survive the Closing Date without
limitati n as to time. For purposes of this paragraph (h),
the terms Buyer Indemnitees, Damages, Breach and Seller


                                -35-
Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 38 of 61




Indemnities have the respective meanings ascribed thereto in
Section 11.1.

          7.5. Tax Matters. (A) section 3381111(10.
Neither Buyer nor Seller nor any of their respective
Affiliates shall make any election pursuant to Section
338(h)(10) of the Code. Seller understands that, Buyer may
make and may cause each member of its affiliated group (as
defined in Section 338(h)(5) of the Code) to join in a
protective carryover basis election as provided for by
regulations under Section 338(e) of the Code. With regard
to this election, Seller will fully cooperate and join in
the election, if necessary.

         (B) Liability for Taxes ard Related Matters.

              (i) Liability for _Taxes. Seller shall be
    liable for and indemnify Buyer for all Taxes
    (including, without limitation, any obligation to
    contribute to the payment of a tax determined on a
    consolidated, combined or unitary basis with respect to
    a group of corporations that includes or included any
    of the Companies and Taxes resulting from any of the
    Companies ceasing to be a member of the Seller's Group)
    (a) imposed on Seller's Group (other than any Taxes
    described in the following clause (b) of the Companies
    for any taxable year), (b) imposed on any of the
    Companies or for which any of the Companies may
    otherwise be liable (i) for any taxable year or period
    that ends on or before the Closing Date and, (ii) with
    respect to any taxable year or period beginning before
    and ending after the Closing Date, for that portion of
    such taxable year ending on and including the Closing
    Date. Except as set forth in (v), Seller shall be
    entitled to any refund of Taxes of any of the Companies
    received for such periods.

              (ii) Buyer shall be liable for and indemnify
    Seller for the Taxes of any of the Companies for any
    taxable year or period that begins after the Closing
    Date and, with respect to any taxable year or period .
    beginning before and ending after the Closing Date, for
    that portion of such taxable year beginning after the
    Closing Date. The Buyer shall be entitled to any
    refund of Taxes of any of the Companies received for
    such periods.

              (iii) Taxes for Short Taxable Year. For
    purposes of paragraphs (B)(i) and (B)(ii), whenever it
    is necessary to determine the liability for Taxes of
    any of the Companies for a portion of a taxable year or
    period that begins before and ends after the Closing

                              -36-
Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 39 of 61




    Date, the determination of the Taxes of any Company for
    the portion of the year or period ending on, and the
    portion of the year or period beginning after, the
    Closing Date shall be determined by assuming that such
    Company had a taxable year or period which ended at the
    close of the Closing Date, except that .exemptions,
    allowances or deductions that are calculated on an
    annual basis, such as the deduction for depreciation,
    shall be apportioned on a time basis.

              (iv) If, as a result of a challenge by any
    taxing authority to any transaction that had been
    treated or a tax-free transaction under Section 351 of
    the Code or any similar provision under state tax law,
    such taxing authority determines the adjusted tax basis
    in an asset of Newco, including the stock in any of the
    Other Companies, as of the Closing Date to be less than
    the Carryover Basis (as defined below), then Seller
    shall indemnify Buyer to the extent that the Carryover
    Basis of such asset would have produced greater tax
    benefits to Buyer. Payment under this paragraph shall
    be made at the time the adjusted tax basis in an asset
    of Newco is determined to be other than the Carryover
    Basis and shall equal the highest marginal corporate
    tax rate in effect on the Closing Date multiplied by
    the difference between the Carryover Basis and the
    redetermined adjusted tax basis; provided, however,
    that for the purposes of computing such payment, a
    reduction in the basis of one or more assets shall not
    be taken into account to the extent that the
    determination that resulted in a reduction in the basis
    of such assets also resulted in the increase in the
    basis in inventory, receivables or other current
    assets, or any asset that is amortizable, depreciable
    or depletable under the applicable tax law in effect on
    the date that such determination is made. As used
    herein, the term "Carryover Basis" means the adjusted
    tax basis in the asset as of December 31, 1991 reduced
    by any depreciation, depletion or other such allowance
    (or, in the case of stock in any of the Other
    Companies, by the adjustments provided for in
    section 1.1502-32 of the income tax regulations)
    properly attributable to the period between
    December 31, 1991 and the Closing Date.

              (v) Adjustment to Purchase Price. Any
    payment by Buyer or Seller under this Section will be
    an adjustment to the Purchase Price.

              (vi) Refunds from Carrvbacks. If Seller
    becomes entitled to a refund or credit of Taxes for any
    period for which it is liable under paragraph (B)(i) to

                              -37-
Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 40 of 61




    indemnify Buyer and such refund or credit is
    attributable solely (or in part) to the carryback of
    losses, credits or similar items from either a taxable
    year or period that begins after the Closing Date or in
    the case of a taxable year or period that begins before
    and ends after the Closing Date, that portion of the
    taxable year or period that begins after the Closing
    Date (determined under the principles,of paragraph
    (B)(iii)), and is attributable to any of the Companies,
    Seller shall promptly pay to the Buyer the amount of
    such refund or credit (or a pro-rata share of such
    refund or credit if due only in part to the carryback
    of such losses, credits or similar items) together with
    any interest thereon. In the event that-any refund or
    credit of Taxes for which a payment has been made is
    subsequently reduced or disallowed, the Buyer shall
    repay any amounts paid to it by the Seller pursuant to
    this paragraph and indemnify and hold harmless the
    Seller for any interest and penalties assessed against
    Seller by reason of the reduction or disallowance.
    Provided, however, that the preceding sentence shall
    not apply if the reduction or disallowance is caused by
    Seller's computational error.

               (vii) Returns. Seller shall file or cause
    to be filed when due all Returns with respect to Taxes
    that are required to be filed by or with respect to any
     of the Companies for taxable years or periods ending on
     or before the Closing Date and shall pay any Taxes due
    in respect of such Returns, and Buyer shall file or
     cause to be filed when due all Returns with respect to
    Taxes that are required to be filed by or with respect
    to any of the Companies for taxable years or periods
    ending after the Closing Date and shall remit any Taxes
    due in respect of such Returns. Each of the Companies
    shall retain an officer of Seller for the sole purpose
    of signing the Returns that Seller is required to file
  . pursuant to this paragraph. Seller shall pay Buyer the
    Taxes for which Seller is liable pursuant to paragraph
    (B)(1) but which are payable with Returns to be filed
    by Buyer pursuant to the previous sentence not less .
    than two business days prior to the due date for the
    payment of such Taxes. Buyer shall provide Seller with
    its then best estimate of these taxes 10 business days
    prior to the due date for payments of such Taxes.
    Notwithstanding the foregoing, with regard to taxes for
    periods that begin before but end after the Closing
    Date, Seller shall be entitled to reduce its payment
    under this paragraph to Buyer to the extent of the
    amount accrued by the Company making the payment on the
    Company's balance sheet as of the Closing Date. With
    regard to taxes for periods that begin before but end

                              -38-
Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 41 of 61




    after the Closing Date, Buyer shall pay Seller, within
    five (5) business days of making a payment for the
    applicable taxes to a tax authority, any amounts
    accrued on the Final Closing Statement of the Company
    making the payment, for the particular liability for
    tax, in excess of the applicable tax. •

               (viii) Contest Provisions. Buyer shall
     promptly notify Seller in writing upon receipt by
    Buyer, any of its Affiliates or any of the Companies of
    notice of any pending or threatened audit or assessment
    by any federal, state, local or foreign taxing
    authorities which may affect the tax liabilities of any
    of the Companies for any periods for-which Seller would
    be required to indemnify Buyer pursuant to paragraph
    (B)(i), provided that failure to comply with this
    provision shall not affect Buyer's right to
    indemnification hereunder. Seller shall have the sole
    right to represent any Company's interests in any tax
    audit or administrative or court proceedings relating
    to taxable periods ending on or before the Closing
    Date, and to employ counsel of its choice at its
    expense. Notwithstanding the foregoing, Seller shall
    not be entitled to settle, either administratively or
    after the commencement of litigation, any claim for
    Taxes which would adversely affect the liability for
    Taxes of the Buyer or any-of the Companies for any
    period ending after the Closing Date to any extent
    (including, but not limited to, the imposition of
    income tax deficiencies, the reduction of asset basis
    or cost adjustments, the lengthening of any
    amortization or depreciation periods, the denial of
    amortization or depreciation deductions, or the
    reduction of loss or credit carryforwards) without the
    prior written consent of Buyer. Such consent shall not .
    be unreasonably withheld, and shall not be necessary to
    the extent that Seller has indemnified the Buyer
    against the effects of any such settlement. Buyer
    shall have the sole right to represent any Company's
    interest in any tax audit or administrative or court
    proceeding for any taxable year or period that begins
    before but ends after the Closing Date. Neither Buyer
    nor any of the Companies may agree to settle any tax
    claim for the portion of the year or period ending on
    the Closing Date which may be the subject of
    indemnification by Seller under paragraph (B)(i)
    without the prior written consent of Seller, which
    consent shall not be unreasonably withheld.

              (ix) Termination of Tax Allocation
    Agreements. Any tax allocation or sharing agreement or
    arrangement, whether or not written, that may have been

                              -39-
 Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 42 of 61




     entered into by Seller or any member of Seller's Group
     and any of the Companies shall be terminated as to each
     of the Companies as of the Closing Date, and no
     payments which are owed by or to any of the Companies
     pursuant thereto shall be made thereunder.

          (C) Transfer Taxes. Seller and Buyer shall each
be liable for one half the transfer, sales, use or other
similar taxes arising under any state, local or foreign law
from the sale of the Shares, including any real property
transfer taxes. Buyer and Seller shall cooperate fully in
making any payment, withholding any amount or filing any
return or information which is required with respect to a
transfer, sales, use or other similar tax described in the
preceding sentence. The party responsible under state,
local or foreign law for making such payment, withholding
such amount or filing such return or information with
respect to such transfer, sales, use or other similar taxes
shall undertake to fulfill that responsibility; provided,
however, that Seller must inform Buyer of any payment that
must be made by Buyer, amount that must be withheld by Buyer
or return or information that must be filed by Buyer with
respect to such transfer, sales, use or other similar taxes.

          (D) Information to be Provided by Buyer. With
respect to the periods in 1992 prior to the Closing Date,
Buyer shall promptly cause each of the Companies to prepare
and provide to Seller a package of tax information materials
(the "Tax Package"), which shall be completed in accordance
with past practice including past practice as to providing
the information, schedules and work papers and as to the •
method of computation of separate taxable income or other
relevant measure of income of each of the Companies. Buyer
shall cause the Tax Package described in this paragraph to
be delivered to Seller by December 31, 1992.

          (E) Assistance and Cooperation. After Closing
Date, each of Seller and Buyer shall:

              (i) assist (and cause their respective
    Affiliates to assist) the other party in preparing any
    Returns or reports with such other party is responsible
    for preparing and filing in accordance with this
    section;

              (ii) cooperate fully in preparing for any
    audits of, or disputes with taxing authorities
    regarding any Returns of any of the Companies;

              (iii) make available to the other and to any
    taxing authority as reasonably requested all


                               -4 0-
Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 43 of 61




     information, records, and documents relating to Taxes
     of any of the Companies;

               (iv) provide timely notice to the other in
     writing of any pending or threatened tax audits or
     assessments of any of the Companies for-taxable periods
     for which the other may have a liability under this
     Section; and

               (v) furnish the other       with copies of all
     correspondence received from any      taxing authority in
     connection with any tax audit or      information request
     with respect to any such taxable      period.

          (F) Record_Reteption. Seller will continue to
store and maintain the original copies of any federal,
state, local or foreign tax return or report for any year
still open for audit by any taxing authority for any period
up to and including the taxable years or periods ending on
or before the Closing Date and any work papers prepared
exclusively for purposes of filing such returns. Seller
will provide Buyer with copies of all such returns and work
papers that have been prepared within 10 days after the
Closing Date and with copies of subsequent returns and work
papers as soon as possible after such returns and work
papers are prepared. Seller will notify Buyer prior to the
destruction of any records mentioned in this subsection (F)
and provide Buyer with the option of continuing to store and
maintain such records on its own behalf.

          (G) Survival of Oblicrations. The obligations of
the parties set forth in this Section shall be unconditional
and absolute and shall remain in effect without limitation
as to time.

          7.6. Insurance. To the extent that (i) there are
third-party insurance policies maintained by Seller and its
Affiliates (other than the Companies) ("Seller's Insurance
Policies") insuring against any loss, liability, damage or
expense relating to the assets, businesses, operations,
conduct, products and employees (including former employees)
of the business of any Company (all such losses,
liabilities, claims, damages or expenses, regardless of the
availability of insurance coverage, are herein referred to
collectively as the "Business Liabilities") and relating to
or arising out of occurrences prior to the Closing, and (ii)
Seller's Insurance Policies continue after the Closing to
permit claims ("Claims") to be made with respect to such
Business Liabilities relating to or arising out of
occurrences prior to the Closing, Seller agrees to cooperate
and cause such Affiliates to cooperate with Buyer and the
Companies in submitting Claims on behalf of Buyer or such

                              -41-
Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 44 of 61




Companies under Seller's Insurance Policies with respect to
such Business Liabilities relating to occurrences prior to
the Closing.

          7.7. Books an Records. Except for tax records
covered by Section 7.6(F), Buyer will, and will cause each
Company to, for a period of six years after the Closing,
retain all books, records and other documents pertaining to
the businesses of the Companies in existence on the Closing
Date and to make the same available after the Closing Date
for inspection and copying by Seller or any Affiliate of
Seller at Seller's expense during the normal business hours
of Buyer or such Company, as applicable, upon reasonable
request and upon reasonable notice. Without limiting the
generality of the foregoing, Buyer will, and will cause each
Company to, make available to Seller, the Affiliates of
Seller and their respective representatives all information
deemed necessary or desirable by Seller or such Affiliates
in preparing their respective financial statements and Tax
returns and conducting any audits in connection therewith.

          7.8. 1,npeuncements. Prior to the Closing,,
neither Seller nor Buyer will issue any press release-or
otherwise make any public statement with respect to this
Agreement and the transactions contemplated hereby without
the prior written consent of the other (which consent shall
not be unreasonably withheld), except as may be required by
applicable law, stock exchange regulation or in connection
with Buyer obtaining the approval of its shareholders.

          7.9. Interim Use of names. Except as provided in
this Section 7.9, no interest in or right to use the name
"Cyprus" or any derivation or logo thereof is being
transferred hereunder. The parties agree that Buyer shall,
as promptly as practicable but in any event within forty-
five (45) days following the Closing Date, file an amendment
with the appropriate authorities to eliminate the name
Cyprus from the name of each Company, and within one year
following the Closing Date, remove or obliterate all such
trade names, trademarks and logos from all signs, purchase
orders, invoices, sales orders, packaging stock, labels, .
letterheads, shipping documents and other materials used by
it or any of its Affiliates (including but not limited to
the Companies). For a period of sixty (60) days after the
Closing Date, Buyer and its Affiliates (including the
Companies) may continue to use any purchase orders,
invoices, sales orders, letterheads or shipping documents
which bear the name Cyprus, provided that after such sixty
(60) days' period, Buyer and its Affiliates (including the
Companies) shall cease to use (i) any purchase orders,
invoices, sales orders, letterheads or shipping documents
existing on the date hereof, which bear the name "Cyprus" or

                              -42-
  Case 21-51006-LSS   Doc 1-3    Filed 07/27/21   Page 45 of 61




any name confusingly similar thereto, without first
obliterating or covering such name, mark or logo, or (ii)
any such materials not in existence on the Closing Date
which bear such name, mark or logo. Except to the extent
contemplated above, Buyer will not, and will cause each of
its Affiliates (including but not limited to the Companies)
not to, misappropriate, misrepresent or otherwise infringe,
abuse or diminish the value of said names.

          7.10. NO Shopping. Between the date hereof and
the earlier of the Closing Date and the termination of this
Agreement, neither Seller nor any of its Affiliates shall,
directly or indirectly, through any officer, director or
agent or otherwise, in any manner solicit, initiate,
encourage, or participate in any negotiation in respect of
or cooperate with any person making an Acquisition Proposal
(as hereinafter defined). The term "Acquisition Proposal"
means any proposal for a merger with the Companies or for
the acquisition of all or substantially all the assets of
the Companies or the Shares.

          7.11. Computer Technology and Other Interim
Services. For a period not to exceed six months following
the Closing, Seller will provide to the Companies such
computer services of the types and of substantially the same
standard of service that Seller has provided prior to the
date hereof, as and to the extent Buyer shall require, at
Seller's cost. Buyer shall only be billed for such services
to the extent Seller's cost for such services exceeds
$300,000. Buyer shall be responsible for obtaining all
required software licenses that are necessary for Seller to
provide such computer services to the Companies after
Closing. Buyer shall be responsible for all costs
associated with obtaining the software licenses required by
the Companies and for all costs associated with establishing
such computer services separate from Seller's processing
systems to provide for adequate security, efficient
processing, and transfer of historical data as may be
required by Buyer.   Nothing herein shall prevent Buyer from
contracting directly with Seller's computer services vendor.
Buyer, Seller and the Companies, shall use reasonable
efforts to minimize data processing costs including costs
associated with the utilization of transitional operational
systems and software packages. Other transitional support
services provided to Buyer and the Companies by Seller after
the Closing will be performed at Buyer's expense but at an
amount equal to Seller's cost.

          7.12. Barite Tolling Aareement. For as long as
the Companies operate the Houston Mill lease, or for a
mAYimum of one year from the Closing, if the operation
continues after such one year period, Buyer shall provide to

                                -43-
Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 46 of 61




Seller reasonable barite toll grinding services at the
Houston Mill on negotiated fair market value terms. Buyer
shall provide Seller, and a purchaser and subsequent
purchaser of Seller's facilities to the extent of using it
only with respect to such facility, with a non-assignable
perpetual, royalty free license to utilize the Nichols
classifier technology.

          7.13. Best Efforts. Subject to'the terms and
conditions herein provided, each of Buyer and Seller agree
to cooperate and to use their respective best efforts to
take, or cause to be taken, all action and to do, or cause
to be done, all things necessary, proper or advisable to
consummate and make effective the transactions contemplated
by this Agreement, including, without limitation, obtaining
consents under all contracts and agreements, requiring
consent to be assigned to Buyer.

          7.14. Covenant Not to Compete. (a) Subject to
Seller's right to engage in the barite business, for a
period of five years after the Closing, Seller will not, and
will cause each of its Affiliates not to engage in any talc
business that directly, or indirectly, competes with the
businesses of the Companies, as conducted on the Closing
Date; provided, however, that nothing contained in this
Section 7.14(a) shall prohibit Seller or any of its
Affiliates from acquiring any company or business which has,
as a non-primary business, a talc business.

          (b) For a period of five years after the Closing,
Buyer will not, and will cause each of its Affiliates not to
engage in any barite business that directly, or indirectly,
competes with the barite business of Seller, as conducted on
the Closing Date; provided, however, that nothing contained
in this Section 7.14(b) shall prohibit Buyer or any of its -
Affiliates from acquiring any company or business which has,
as a non-primary business, a barite business.

               (c) After the Closing, Seller will not, and
will cause each of its Affiliates not to, utilize the trade
secrets to be transferred to Buyer pursuant to this
Agreement to engage in any business that directly, or
indirectly, competes with the businesses of the Companies,
or disclose to any Affiliate or any other person any such
trade secrets or, within five years after the Closing, any
other confidential information relating to the Companies or
its properties, except that Seller may make disclosures,
after consultation with Buyer, as required by law or
applicable rules of a stock exchange. It is understood that
confidential information does not include information which
is or becomes publicly available without Seller's fault.


                              -44-
 Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 47 of 61




               (d) For a period of three years after the
Closing Date, Seller will not and will cause each of its
Affiliates not to, except with Buyer's prior written consent
(which consent shall not be unreasonably withheld), hire or
employ, or solicit the hiring or employment of, any employee
of the Companies.

               (e) Seller and Buyer agree,that, if any
provision of this Section 7.14 should be adjudicated to be
invalid or unenforceable, such provision shall, to the
extent permitted by law, be deemed deleted herefrom with
respect, and only with respect, to the operation of such
provision in the particular jurisdiction in which such
adjudication was made; prov,ided, however, that to the extent
any such provision may be made valid and enforceable in such
jurisdiction by limitation of the scope of the activities,
geographical area or time period covered, Seller and Buyer
agree that such provision instead shall be deemed limited to
the extent, and only to the extent, necessary to make such
provision enforceable to the fullest extent permissible
under the laws and.public policy applied in such
jurisdiction.

          7.15 'Chan Mistron. Pursuant to the Agreement of
Transfer and Assumption dated June 5, 1992 between Seller
and Newco, Seller has agreed to transfer to Newco, its
record and beneficial ownership of 60% of the issued and
outstanding shares of Nihon Mistron Company. If Seller is
unable to transfer such shares to Newco because the other
parties in the joint venture exercise their preemptive right
to purchase such shares, the proceeds from such'sale shall
immediately be delivered to Buyer.

          7.16 Hamm Underground Mine Property, The parties
have agreed that Seller shall retain title to the Hamm
Underground Mine Property and shall be responsible for all
costs associated with any required clean up of such
property. Any required clean up shall be performed as soon
as reasonably practicable. At such time as such property is
in material compliance with all applicable Environmental
Laws, Buyer shall have the option to purchase such property
for one dollar in cash.

           7.17 Buyer's Insurance. For as long as Seller
may be liable to indemnify Buyer pursuant to this Agreement,
Buyer agrees to maintain business interruption insurance for
the Companies in a manner and amount reasonable for a
Company engaged in the same business as the Companies in the
same area.




                               -45-
    Case 21-51006-LSS   Doc 1-3     Filed 07/27/21   Page 48 of 61




                            ARTICLE 8

                CONDITIONS PRECEDENT OF SELLER

          The obligation of Seller to consummate the
transactions described in Article 2 hereof is subject to the
fulfillment of each of the following conditions prior to or
at the Closing:

          8.1. Representations and Warranties. The
representations and warranties of Buyer made hereunder shall
be true in all material respects at and as of the Closing
Date, with the same force and effect as though made at and
as of the Closing Date, except for changes permitted or
contemplated by this Agreement and except to the extent that
any representation or warranty is made as of a specified
date, in which case such representation or warranty shall be
true in all material respects as of such date.

          8.2. Agreements. Buyer shall have performed and
complied in all material respects with all its undertakings
and agreements required by this Agreement to be performed or
complied with by Buyer prior to or at the Closing.

          8.3. Buyer Certificate. Seller shall have been
furnished with certificates of an authorized officer of
Buyer, dated the Closing Date, certifying to the effect that
the conditions contained in Sections 8.1 and 8.2 have been
fulfilled.

          8.4. No Injunction. No injunction, restraining
order or decree of any nature of any court or governmental
or regulatory authority shall exist against Buyer, Seller,
Cyprus, any Company or any of their respective Affiliates,
or any of the principals, officers or directors of any of
them, that restrains, prevents or materially changes the
transactions contemplated hereby.

          8.5. Consents. All material consents, approvals
and authorizations of governmental and regulatory
authorities, and all material filings with and notifications
of governmental authorities and regulatory agencies or other
entities which regulate the business of Seller, any Company
or Buyer, necessary on the part of Seller, any Company or
Buyer, or their respective Affiliates, to the execution and
delivery of this Agreement and the consummation of the
transactions contemplated hereby, shall have been obtained
or effected (and all applicable waiting periods, if any,
including any extensions thereof, under any applicable law,
statute, regulation or rule, including but not limited to
the. HSR Act shall have expired or terminated, as
applicable).

                                  -4-6-
  Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 49 of 61




          8.6. Miscellaneous Closing Deliveries. Seller
shall have received such evidence as Seller may reasonably
request in order to establish (i) the power and authority of
Buyer to consummate the transactions contemplated by this
Agreement and (ii) compliance with the conditions of Closing
set forth herein.



                           ARTICLE 9
               CONDITIONS PRECEDENT OF BUYER

          The obligation of Buyer to consummate the
transactions described in Article 2 hereof is subject to the
fulfillment of each of the following conditions prior to or
at the Closing:

          9.1. Representations and Warranties. The
representations and warranties of Seller and Cyprus made
hereunder shall be true in all material respects at and as
of the Closing Date, with the same force and effect as
though made at and as of the Closing Date, except for
changes permitted or contemplated by this Agreement and
except to the extent that any representation or warranty is
made as of a specified date, in which case such
representation or warranty shall be true in all material
respects as of such date; provided that Buyer may not invoke
this Section 9.1, unless the untruthfulness of the
representations and warranties in the aggregate constitute a
material adverse change, or unanticipated and undisclosed
material liability previously unknown to Buyer which would
have a material adverse effect, on the talc business of the
Companies as a whole.

          9.2. Agreements. Seller shall have performed and
complied in all material respects with all of its
undertakings and agreements required by this Agreement to be
performed or complied with by it prior to or at the Closing;
provided that Buyer may not invoke this Section 9.2, unless
the non-compliance, in the aggregate would have a material
adverse effect, on the talc business of the Companies as a
whole.
           9.3. Seller Certificate. Buyer shall have been
furnished with a certificate of an authorized officer of
Seller, dated the Closing- Date, certifying to the effect
that the conditions contained in Sections 9.1 and 9.2 have
been fulfilled.

          9.4. No Irniunction. No injunction, restraining
order or decree of any court or governmental or regulatory

                                -47-
 Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 50 of 61




authority shall exist against Buyer, Seller, Cyprus, any
Company or any of their respective Affiliates, or any of the
principals, officers or directors of any of tilem, that
restrains, prevents or materially changes the transactions
contemplated hereby.

          9.5. Consents. A11 material consents, approvals
and authorizations of governmental and regulatory
authorities, and all filings with and notifications of
governmental authorities and regulatory agencies or other
entities which regulate the business of Seller, any Company
or Buyer, necessary on the part of Seller, any Company or
Buyer, or their respective Affiliates, to the execution and
delivery of this Agreement and the consummation of the
transactions contemplated heriby, shall have been obtained
or effected (and all applicable waiting periods, if any,
including any extensions thereof, under any applicable law,
statute, regulation or rule, including but not limited to
the HSR Act shall have expired or terminated, as
applicable); provided that Buyer may not invoke this
Section 9.5 unless the failure to obtain or effect such
consents, approvals and authorizations, in the aggregate
would have a material adverse effect, on the talc business
of the Companies as a whole.

          9.6. Miscellaneous Closing Deliveries. Buyer
shall have received such evidence as Buyer may reasonably
request in order to establish (i) the power and authority of
Seller and Cyprus to consummate the transactions
contemplated by this Agreement and (ii) compliance with the
conditions of Closing set forth herein.

          9.7 Newco Closing. The Closing of the
transactions contemplated in the Agreement of Transfer and
Assumption dates June 5, 1992 between Seller and Newco shall
have occurred to Buyer's reasonable satisfaction.

          9.8 J&J Non-Termination. Johnson & Johnson
Consumer Products, Inc. ("J&J") shall not have given notice
of termination to Cyprus or its Affiliates or to Buyer
pursuant to the Talc Supply Agreement by and beteen Windsor
Minerals Inc. and J&J, dated January 6, 1989.


                          ARTICLE 10

                SURVIVAL OF REPRESENTATIONS
                       AND WARRANTIES
          10.1. Survival of Representations and Warranties.
          (a) Except as specified in Section 10.1(b)
hereof, all representations and warranties of Seller

                               -48-
 Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 51 of 61




included or provided for herein or in any schedule or in any
certificate or other document delivered pursuant to this
Agreement shall survive for a period of one year after the
Closing Date and shall thereafter expire except with respect
to breaches and violations theretofore specified, in writing
in accordance with Section 11.5, to Seller by Buyer, the
Companies or their successors.

          (b) The representations and warranties contained
in Sections 5.1, 5.3. 5.4 and 5.13 of this Agreement shall
survive the Closing Date until the expiration of the
limitation period under the applicable statutes of
limitations (or any extensions thereof) and thereafter shall
expire except with respect to breaches or violations
theretofore specified, in writing in accordance with
Section 11.5, to Seller by Buyer, the Companies or their
successors. The representations and warranties contained in
Section 5.16 of this Agreement shall survive for a period of
thirty (30) months after the Closing and shall thereafter
expire except with respect to breaches or violations
theretofore specified, in writing in accordance with
Section 11.5, to Seller by Buyer, the Companies or their
successors.



                          ARTICLE 11

                       INDEMNIFICATION

          11.1. ;ndemnification of Buyer_ and its
Affiliates. Subject to Section 11.4, Seller and Cyprus,
jointly and severally, agree to defend, indemnify and hold
harmless Buyer, its Affiliates and its successors and
assigns (individually, a "Buyer Indemnitee", and
collectively, the "kuver Indemnities") against and in
respect of:

          (a) any and all losses, claims, damages,
    liabilities, costs and expenses ("Damages") caused by,
    resulting or arising from or otherwise relating to (i)
    any failure by Cyprus or Seller to perform or otherwise
    fulfill or comply with any provision of this Agreement;
    (ii) any breach or violation ("Breach") of any
    representation or warranty of Cyprus or Seller
    hereunder, or (iii) any claim arising out of or
    relating to' the operation of the businesses of any of
    the Companies or either of the European Companies prior
    to the Closing as to which Buyer has given written
    notice to Seller within one year of the Closing Date;



                               -49-
 Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 52 of 61




          (b) any and all actions, suits, proceedings,
     claims, liabilities, demands, assessments, judgments,
     costs and expenses, including reasonable attorneys'
     fees, directly relating to such indemnification.
          11.2. Indemnification of Seller and Its
Affiliates. Subject to Section 11.4, Buyer agrees to
defend, indemnify and hold harmless Seller and Seller's
Affiliates, and their respective successors and assigns
(individually, a "Deller Indemniteg", and collectively, the
"Seller Indemnities") against and in respect of:
          (a) any and all Damages caused by, resulting or
     arising from or otherwise relating to (i) any failure
     by Buyer to perform or otherwise fulfill or comply with
     any provision of this Agreement, or (ii) any Breach of
     any representation or warranty of Buyer hereunder;
          (b) any and all actions, suits, proceedings,
     claims, liabilities, demands, assessments, judgments,
     costs and expenses, including reasonable attorneys'
     fees, directly relating to such indemnification.
          11.3. (a) Bnvironmental Indemnification.
Subject to Section 11.3(c), and except to the extent
disclosed in Schedule 11.3 or to the extent Dr. Graham B.
Lawson, J. Stevenson, Richard Gaunt - or:John Paulson has
actual knowledge on the date hereof of a matter that would
give rise to a valid claim under (ii), (iii) or (iv) below,
with respect to any written claim, specifying in reasonable
detail to the extent known, made by Buyer within thirty (30)
months of the Closing Date, Seller and Cyprus shall jointly
and severally indemnify and hold Buyer Indemnitee harmless
from and against any and all damages, losses, liabilities,
actions, claims, costs and expenses (including, without
limitation, removal costs, remediation costs, fines,
penalties, expenses of investigation and ongoing monitoring,
and reasonable attorney's fees) ("Losses") directly or
indirectly based upon, arising out of, resulting from or
relating to (i) any action taken by Seller with respect to
the Hamm Underground Mine Property or any liability under
Environmental Law relating to a present condition at the
Hamm Underground Mine Property, (ii) any violation of any
Environmental Law by the Companies or their predecessors or
any of its employees, representatives, agents or any other
person or entity acting on behalf of the Companies prior to
the Closing (including, without limitation, any failure to
obtain or comply with any permit, license or other approval
or authorization under the provisions of any Environmental
Law), (iii) any and all liabilities under any Environmental
Law arising on or prior to the Closing out of or otherwise
in respect of any act, omission, event, condition or
                               -50-
   Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 53 of 61




    circumstance occurring or existing in connection with the
    Companies or the properties owned or operated by the
    Companies or their predecessors at any time prior to the
    Closing (including, without limitation, liabilities relating
   to investigation, removal, remediation, containment, cleanup
    or abatement of the presence, Release or threatened Release
    of any Hazardous Substance, whether on-site or off-site) and
   (iv) any and all expenditures required to be incurred by the
    Companies (x) to enable them to operate in compliance with
   all applicable Environmental Laws and (y) to repair and
   restore all damage to any building, land or property of the
    Companies arising out of or relating to the removal,
   remediation, cleanup or abatement of the presence of any
   Hazardous Substance in violation of any_Environmental Law
   existing on or prior to the Closing in connection with the
   Companies or the properties owned or operated by the
   Companies or their predecessors at any time prior to the
  Closing; provided, however, that Seller shall not have any
1  liability pursuant to this Section 11.3(a) for claims
   brought by private individuals where there is no violation
   or liability under any Environmental Law. The indemnity
   provided in this Section 11.3 shall be without regard to any .
   purported availability of insurance.

                 (b) If any governmental authority (whether
  federal, foreign, state or local) or if any. Environmental
  Law shall require Buyer or any Company to effect or take any
  removal, remedial, corrective or similar actions ("Remedial
  Action"); or if any third party makes any other claim which
  is to be the basis for a claim for indemnification under
  Section 11.3 ("Other Environmental Claim"), then Buyer shall
  prior to taking any Remedial Action or having discussions
  with or reporting to the governmental authority (except in
  situations requiring immediate action under the applicable
  Environmental Law or emergency situations to preserve life
  or property) give prompt written notice to Seller of the
  required Remedial Action or the Other Environmental Claim.
  Seller, at its option, by notice to Buyer given within
  thirty (30) days of Buyer's notice to Seller of the Remedial
  Action or Other Environmental Claim (or such shorter periods
  specified in Buyer's notice if the ordering governmental
  agency requires that action be taken more promptly than such
  thirty (30) day notice period would allow, or if Buyer
  reasonably determines that the existing condition which is
  the subject of the Remedial Action or Other Environmental
  Claim requires that action be taken more promptly than such
  thirty (30) day period would allow) shall (i) assume control
  of and effect such Remedial Action or defend such Other
  Environmental Claim at its cost and expense, or (ii) permit
  Buyer to control and effect such Remedial Action or defend
  such Other Environmental Claim at Seller's cost and expense.
  Any and all costs and expenses incurred or paid by Seller or

                                 -51-
 Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 54 of 61




by Buyer on Seller's account hereunder shall be considered
within the term Losses and be subject to the limitations set
forth in Section 11.3(c). Buyer and Seller shall cooperate
with each other and shall have a right to participate in
discussions with applicable government authorities in
effecting any Remedial Action with a view toward promptly
completing any Remedial Action, minimizing the disruptive
effect of any Remedial Action on the conduct of the
businesses of the Companies, avoiding the incurrence of
additional environmental liabilities with respect to the
existing condition as to which the Remedial Action is taken
and performing any Remedial Action at the lowest reasonable
cost. All Remedial Action performed by Buyer shall be
performed at the lowest reasonable cost, taking into
consideration the matters set forth in the preceding
sentence, and subject to audit by Seller. Costs in excess
of such lowest reasonable cost shall be for Buyer's account.
Seller may not settle or compromise any claim by any
governmental authorities relating to a Remedial Action or
Other Environmental Claim, without Buyer's prior written
consent (which consent may not be unreasonably withheld).
Buyer may not settle or compromise any claim by any
governmental authorities relating to a Remedial Action or
Other Environmental Claim, without Seller's prior written
consent (which consent may not be unreasonably withheld).
If Seller elects to assume control of a Remedial Action,
Buyer shall provide Seller reasonable access to the relevant
properties to allow Seller to complete such Remedial Action.
Buyer shall, at Seller's expense, provide reasonable access
to the properties of the Companies, to the extent reasonably
required by Seller in order for Seller to take Remedial
Action with respect to the Hamm Underground Mine Property,
provided that such access shall not have any disruptive
effect on the businesses of the Companies or expose the
Companies to any potential material liability.

           (c) With respect to the operating sites of the
Companies set forth on Schedule 11.3A, Seller's liability
for Losses pursuant to Section 11.3(a) shall not include any
liability for closure costs or reclamation costs, and shall
not in the aggregate exceed an amount equal to the Purchase
Price; provided, however, that no claim for any single item
may be made under this Section 11.3, unless and until the
amount of such claim exceeds $100,000 in which case Seller
and Cyprus shall be liable for the whole amount of such
claim. With respect to the sites of the Companies not set
forth on Schedule 11.3A, Seller's liability for Losses
pursuant to Section 11.3(a) shall include all liabilities
for closure and reclamation costs, and shall not be limited
to any amount; provided, however, that no claim for any
single item may be made under this Section 11.3 unless and
until the amount of such claim exceeds $100,000, in which

                               -52-
 Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 55 of 61




case Seller and Cyprus shall be liable for the whole amount
of such claim; rrovide0, further, however, that if the cost
of any Remedial Action on such property is clearly shown, by
Seller to the reasonable satisfaction of Buyer, to be in
excess of its fair market value, Seller shall instead of
taking such Remedial Action have the option to reacquire
such property from Buyer for one dollar and shall be solely
liable for any costs associated with such property.

           11.4. Limitations on IndeMnifications. The
provisions for indemnity under Sections 11.1(a)(i),(ii) and
(b) and 11.2 shall be effective only when the aggregate
amount of all claims for which Seller or Buyer is liable
under Sections-11,I(a)(k), (ii) and --(-b) -or 11.2,
respectively, exceeds $500,000, in which case such party
shall be liable for all such amounts; provided, however,
that in no event shall either Buyer or Seller be liable for
more than an amount in the aggregate equal to $50,000,000
for all claims made againSt it under Sections 11.1(a)(i),
(ii) and (b) or 11.2, respectively; mrovided, further,
however, that no claim for any single item may be made, nor
shall Seller or Buyer be liable, under Sections 11.1(a)(i),
(ii) and (b) or 11.2, respectively, if the amount of such
claim is less than $100,000 provided, further, however, that
no claim may be made for indemnity to the extent the
Indemnitee can reasonably, and does actually recover
pursuant to an existing business interruption insurance.

          11.5. Claims. Any claim for indemnity under
Section 11.1 or 11.2 hereof shall be made by written notice
from the Indemnitee to the Indemnifying Party specifying in
reasonable detail the basis of the claim. Except as
otherwise provided herein, when an Indemnitee seeking
indemnification under Section 11.1 or 11.2 receives notice
of any claims made by third parties ("Third Party Claims")
which is to be the basis for a claim for indemnification
hereunder, the Indemnitee shall give prompt written notice
thereof to the Indemnifying Party reasonably indicating (to
the extent known) the nature of such claims and the basis
thereof. Upon notice from the Indemnitee, the Indemnifying
Party may, but shall not be required to, assume the defense
of any such Third Party Claims, including its compromise or
settlement, and the Indemnifying Party shall pay all
reasonable costs and expenses thereof and shall be fully
responsible for the outcome thereof; provided, however, that
in such case, the Indemnifying Party shall have no
obligation to pay any further costs or expense of legal
counsel of the Indemnitee in connection with such defense
and, provided, further, that the Indemnifying Person may not
settle or compromise any Third Party Claims without the
Indemnitee's prior written consent (which consent shall not
be unreasonably withheld). The Indemnifying Party shall

                               -53-
     Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 56 of 61



a




    give notice to the Indemnitee as to its intention to assume
    the defense of any such Third Party Claims within twenty
    (20) business days after the date of receipt of the
    Indemnitee's notice in respect of such Third Party Claims.
    If an Indemnifying Party does not, within twenty (20)
    business days after the Indemnitee's notice is given, give
    notice to the Indemnitee of its assumption of the defense of
    the Third Party Claims, the Indemnifying Party shall be
    deemed to have waived its rights to control the defense
    thereof. If the Indemnitee assumes the defense of any Third
    Party Claims because of the failure of the Indemnifying
    Party to do so in accordance with this Section 11.4, the
    Indemnifying Party shall pay all reasonable costs and
    expenses of such defense and shall be fully responsible for
    the outcome thereof. The Indemnifying Party shall have no
    liability with respect to any compromise or settlement
    thereof effected without its prior written consent (which
    consent shall not be unreasonably withheld).

              11.6. Survival. Notwithstanding anything in this
    Agreement to the contrary, this Article 11 shall survive
    termination of this Agreement without limitation.



                              ARTICLE 12

                           • NTSCELLANEOUS

              12.1. Further Assurances. From time to time
    after the Closing, Seller will execute and deliver, or cause
    to be executed and delivered, such documents to Buyer as
    Buyer shall reasonably request in order to vest more
    effectively in Buyer good title to the Shares or otherwise
    consummate more effectively the transactions contemplated by
    this Agreement, and from time to time after the Closing,
    Buyer will execute and deliver, or cause to be executed and
    delivered, such documents to Seller as Seller shall
    reasonably request in order to consummate more effectively
    the transactions contemplated by this Agreement.

              12.2. Expenses. Each of the parties hereto shall
    pay the fees and expenses of its respective counsel,
    accountants and other experts and shall pay all other
    expenses incurred by it in connection with the negotiation,
    preparation and execution of this Agreement and the
    consummation of the transactions contemplated hereby.
    Seller shall pay all expenses, including, without
    limitation, all taxes, duties and registration fees,
    incurred by it or the Companies in connection with the
    restructuring of the talc business of Seller and its


                                   -54-
 Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 57 of 61




Affiliates, including, without limitation, those relating to
the creation of Newco.
          12.3. Applicable Law. This Agreement shall be
governed by, and construed in accordance with, the law of
the State of New York without reference to choice of law
principles, including all matters of construction, validity
and performance.
          12.4. notices. All notices, requests,
permissions, waivers, and other communications hereunder
shall be in writing and shall be deemed to have been duly
given if signed by the respective persons giving them (in
the case of any corporation--the signature shall-be by an
officer thereof) and delivered by hand, or by United States
mail (registered, return receipt requested), properly
addressed and postage prepaid:

         If to Seller, to:
         Cyprus Mines Corporation
         9100 Mineral Circle
         P.O. Box 3299
         Englewood, Colorado 80155
         Attention: President
         with a copy to:
         Cyprus Mines Corporation
         9100 Mineral Circle
         P.O. Box 3299
         Englewood, Colorado 80155
         Attention: General Counsel
         If to Buyer, to:
         RTZ America, Inc.,
         150 East 58th Street
         New York, New York 10155
         Attention: President

         with copies to:
         Borax Consolidated Limited
         Borax House
         Carlisle Place
         London
         SW1P 1HT

                               -55-
  Case 21-51006-LSS   Doc 1-3   Filed 07/27/21    Page 58 of 61




          Attention: Mr. F. Alan S. Lesser

          RTZ Corporation PLC
          6 St. James's Square
          London SW1Y 4LD

          Attention: Charles H.H. Lawton Esq.

          Sullivan & Cromwell
          St Olave's House
          9a Ironmonger Lane
          London EC2V BEY

          Attention: David      M.   Kies, Esq.

Such names and addresses may be changed by such notice.

          12.5. entire Agreement. This Agreement
(including the Schedules attached thereto, all of which are
a part hereof) and the confidentiality Agreement contains
the entire understanding of the parties hereto with respect
to the subject matter contained herein, supersedes and
cancels all prior agreements, negotiations, correspondence,
undertakings and communications of the parties, oral or
written, respecting such subject matter.

          12.6. &mendmens. This Agreement may be amended
only by a written instrument executed by the parties or
their respective successors or assigns.

           12.7. Headings; References. The article, section
and paragraph headings and table of contents contained in
this Agreement are for reference purposes only and shall not
affect in any way the meaning or interpretation of this
Agreement. All references herein to "Articles", "Sections",
or "Schedules" shall be deemed to be references to Articles
or Sections hereof and Schedules hereto unless otherwise
indicated.

          12.8. Counterparts. This Agreement may be
executed in one or more counterparts and each counterpart -
shall be deemed to be an original.

          12.9. Parties in Interest7 Assicrnment. This
Agreement shall inure to the benefit of and be binding upon
Seller and Buyer and their respective successors. Nothing
in this Agreement, express or implied, is intended to confer
upon any Person not a party to this Agreement any rights or
remedies under or by reason of this Agreement. No party.to
this Agreement may assign or delegate all or any portion of
its rights, obligations or liabilities under this Agreement
without the prior written consent of the other party to this

                                -56-
       Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 59 of 61



,•'


      Agreement; provided, however, that Seller shall have the
      right to assign or delegate any portion of its rights,
      obligations or liabilities hereunder to any Affiliate of
      Seller, so long as Seller and Cyprus shall remain fully
      liable for the fulfillment of all of its obligations and
      liabilities hereunder; and provjded, further, that Buyer
      shall have the right to assign -or-delegate any or all of its
      rights, obligations or liabilities hereunder to any
      Affiliate of Buyer, so long as Buyer shall'remain fully
      liable for the fulfillment of all of its obligations
      hereunder.

                12.10. 5everabilitv; Enforcement. The invalidity
      of any portion hereof shall not affect the validity, force
      or effect of the- remaining portions hereof. If it is ever
      held that any restriction hereunder it too broad to permit
      enforcement of such restriction to its fullest extent, each
      party agrees that a court of competent jurisdiction may
      enforce such restriction to the maximum extent permitted by
      law, and each party hereby consents and agrees that such
      scope may be judicially modified accordingly in any
      proceeding brought to enforce such restriction.

                12.11. aurisdiction. Buyer, Seller and Cyprus
      hereby irrevocably and unconditionally submit to the
      exclusive jurisdiction of the state and federal courts
      located in the Borough of Manhattan, The City of New York,
      for any actions, suits, or proceedings arising out of or
      relating to this Agreement and the transactions contemplated
      hereby (and Buyer, Seller and Cyprus agree not to commence
      any action, suit or proceeding relating thereto except in
      such courts), and further agree that service of any process,
      summons, notice or document by U.S. registered mail to its
      address set forth above shall be effective service of
      process of any action, suit or proceeding brought against it
      in any such court. Buyer, Seller and Cyprus hereby
      irrevocably and unconditionally waive any objection to the
      laying of venue of any action, suit or proceeding arising
      out of this Agreement or the transactions contemplated
      hereby in such state or federal courts as aforesaid and
      hereby further irrevocably and unconditionally waive and
      agree not to plead or claim in any such court that any such
      action, suit or proceeding brought in any such court has
      been brought in an inconvenient forum.

                12.12. Waiver. Any of the conditions to Closing
      set forth in this Agreement may be waived at any time prior
      to or at the Closing hereunder by the party entitled to the
      benefit thereof. The failure of any party hereto to enforce
      at any time any of the provisions of this Agreement shall in
      no way be construed to be waiver of any such provision, nor
      in any way to affect the validity of this Agreement or any

                                     -57-
 Case 21-51006-LSS   Doc 1-3   Filed 07/27/21   Page 60 of 61




part hereof or the right of such party thereafter to enforce
each and every such provisions. No waiver of any breach of
or non-compliance with this Agreement shall be held to be a
waiver of any other or subsequent breach of non-compliance.
          12.13. Interest. If any party to.•this Agreement
defaults in the payment when due of any sum payable under
this Agreement (whether determined by agreement or pursuant
to an order of a court or otherwise), the liability of such
party shall be increased to include interest on such sum
from the date when such payment shall be due until the date
of actual payment at a rate per annum (but not in excess of
the maximum lawful rate) of three percent above the rate for
three-month deposits in_the London interbank market in the
currency of payment, as announced by Citibank N.A. as of
11:00 A.M., London time, on the date when such payment shall
be due.
                Case 21-51006-LSS   Doc 1-3   Filed 07/27/21       Page 61 of 61

    .TPITOSERVICESINC     TEL No.2128882697                  Jun 5,92 17:05 No.004 P.06
0., A -
    •
 41 a



                           IN WITNESS WHEREOF/ the parties hereto have duly
                 executed this Agreement as of the date first above written.
                                                 CYPRUS              CORPORATION


                                                     tans:
                                                     Title
                                                            7/71■A            l'ice   ie(;zi-"7/De.71."--
                                                                 5176.4.

                                                 CYPNCS MINERALS COMPANY


                                                     pauv i/
                                                     Tit   -91
                                                                                 c     7),N7,/
                                                                                                 r
                                                                                                       tIn ^7


                                                                    C4i,"e'      "




                                                RTZ AMERICA INC.


                                                By    U:144..Ablkti


                                                     Nem fkr\Alt L,Gkazs
                                                     Title ttAlt;




                                              -59-
